Exhibit 10.1

 

CONFORMED*
EXECUTION VERSION

 

U.S. $1,000,000,000

 

FIVE YEAR CREDIT AGREEMENT*

 

Dated as of June 7, 2013

 

among

 

THE TRAVELERS COMPANIES, INC.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

 

and

 

WELLS FARGO SECURITIES, LLC

 

CITIGROUP GLOBAL MARKETS INC.

 

J.P. MORGAN SECURITIES LLC

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

U.S. BANK NATIONAL ASSOCIATION

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BANK OF AMERICA, N.A.

 

CITIBANK, N.A.

 

JPMORGAN CHASE BANK, N.A.

 

U.S. BANK NATIONAL ASSOCIATION

 

as Co-Syndication Agents

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

as Documentation Agent

 

--------------------------------------------------------------------------------

* Conformed to show signatures

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Computation of Time Periods

16

SECTION 1.03.

Accounting Terms

16

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

 

 

SECTION 2.01.

The Revolving Credit Advances and Letters of Credit

16

SECTION 2.02.

Making the Revolving Credit Advances

18

SECTION 2.03.

Issuance of and Drawings and Reimbursement Under Letters of Credit

20

SECTION 2.04.

Fees

24

SECTION 2.05.

Optional Termination or Reduction of the Commitments

25

SECTION 2.06.

Repayment of Revolving Credit Advances

25

SECTION 2.07.

Interest on Revolving Credit Advances

26

SECTION 2.08.

Interest Rate Determination

27

SECTION 2.09.

Optional Conversion of Revolving Credit Advances

28

SECTION 2.10.

Prepayments of Revolving Credit Advances

28

SECTION 2.11.

Increased Costs

28

SECTION 2.12.

Illegality

30

SECTION 2.13.

Payments and Computations

30

SECTION 2.14.

Taxes

31

SECTION 2.15.

Sharing of Payments, Etc.

33

SECTION 2.16.

Evidence of Debt

34

SECTION 2.17.

Use of Proceeds

34

SECTION 2.18.

Increase in the Aggregate Commitments

35

SECTION 2.19.

Extension of Termination Date

36

SECTION 2.20.

Replacement of Lenders

38

SECTION 2.21.

Cash Collateral

38

SECTION 2.22.

Defaulting Lenders

39

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.

Conditions Precedent to Effectiveness of Section 2.01

41

SECTION 3.02.

Conditions Precedent to Each Revolving Credit Borrowing, Issuance, Commitment
Increase and Extension of the Termination Date

42

SECTION 3.03.

Determinations Under Section 3.01

43

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.

Representations and Warranties of the Borrower

43

 

 

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

 

 

 

 

 

SECTION 5.01.

Affirmative Covenants

45

SECTION 5.02.

Negative Covenants

47

SECTION 5.03.

Financial Covenant

49

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.

Events of Default

50

SECTION 6.02.

Actions in Respect of the Letters of Credit upon Default

52

SECTION 6.03.

Application of Funds

52

 

 

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01.

Authorization and Action

53

SECTION 7.02.

Agent’s Reliance, Etc.

54

SECTION 7.03.

Delegation of Duties

55

SECTION 7.04.

Rights as a Lender

55

SECTION 7.05.

Lender Credit Decision

55

SECTION 7.06.

Indemnification

55

SECTION 7.07.

Successor Agent

56

SECTION 7.08.

Other Agents

57

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.

Amendments, Etc.

57

SECTION 8.02.

Notices, Etc.

58

SECTION 8.03.

No Waiver; Remedies

59

SECTION 8.04.

Costs; Expenses; and Indemnification

60

SECTION 8.05.

Right of Set-off

61

SECTION 8.06.

Binding Effect; Integration

61

SECTION 8.07.

Assignments and Participations

62

SECTION 8.08.

Confidentiality

64

SECTION 8.09.

Governing Law

65

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 8.10.

Execution in Counterparts

65

SECTION 8.11.

Jurisdiction, Etc.

65

SECTION 8.12.

No Liability of the Issuing Banks

66

SECTION 8.13.

No Advisory or Fiduciary Responsibility

66

SECTION 8.14.

Survival of Representations and Warranties

66

SECTION 8.15.

Patriot Act

66

SECTION 8.16.

Waiver of Jury Trial

67

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.01 — Lender Commitments

Schedule 4.01(e) — Accounting Matters

Schedule 5.02(a) — Existing Liens

Schedule 8.02 — Notice Information

 

Exhibits

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Notice of Revolving Credit Borrowing

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Opinion of Counsel for the Borrower

 

iv

--------------------------------------------------------------------------------


 

FIVE YEAR CREDIT AGREEMENT

 

Dated as of June 7, 2013

 

THE TRAVELERS COMPANIES, INC., a Minnesota corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders party hereto (the
“Initial Lenders”), BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK,
N.A. and U.S. BANK NATIONAL ASSOCIATION, as co-syndication agents, WELLS FARGO
SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and U.S. BANK NATIONAL
ASSOCIATION, as joint lead arrangers (the “Joint Lead Arrangers”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
from time to time in use by the Agent.

 

“Agreement” means this Five Year Credit Agreement dated as of June 7, 2013 among
the Borrower, the Initial Lenders, the Agent and each Lender from time to time
party hereto, together with all amendments, modifications, restatements, or
supplements thereof.

 

“Agent” has the meaning specified in the preamble hereto.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Agent’s Account” means the account of the Agent set forth on Schedule 8.02
maintained by the Agent at Wells Fargo, or such other account as the Agent may
from time to time notify the Borrower and the Lenders.

 

“Applicable Anniversary” has the meaning specified in Section 2.19(a).

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means for Base Rate Advances and Eurodollar Rate Advances,
as of any date, a percentage per annum determined by reference to the Public
Debt Rating in effect on such date as set forth below:

 

--------------------------------------------------------------------------------


 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Eurodollar Rate
Advances

 

Applicable Margin for
Base Rate Advances

 

Level 1
At least AA- or Aa3

 

0.795

%

0.00

%

Level 2
Lower than Level 1 but at least A+ or A1

 

0.900

%

0.00

%

Level 3
Lower than Level 2 but at least A or A2

 

1.000

%

0.00

%

Level 4
Lower than Level 3 but at least A- or A3

 

1.100

%

0.10

%

Level 5
Lower than Level 4

 

1.300

%

0.30

%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1
At least AA- or Aa3

 

0.080

%

Level 2
Lower than Level 1 but at least A+ or A1

 

0.100

%

Level 3
Lower than Level 2 but at least A or A2

 

0.125

%

Level 4
Lower than Level 3 but at least A- or A3

 

0.150

%

Level 5
Lower than Level 4

 

0.200

%

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.18(d).

 

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iv).

 

2

--------------------------------------------------------------------------------


 

“Available Amount” of any Letter of Credit means, at any time, unless otherwise
specified herein, the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuing Bank Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Wells Fargo based upon various factors including Wells Fargo’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by Wells
Fargo shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Cash Collateral Account” has the meaning specified in Section 2.21(b).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or an Issuing Bank (as applicable) and the Lenders,
as collateral for L/C Obligations (other than L/C Obligations owing in
connection with a Secured Letter of Credit) or obligations of Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if each of the Borrower and the Issuing Bank benefitting
from such collateral shall agree, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the Agent,
(b) the applicable Issuing Bank, and (c) the Borrower.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Date” has the meaning specified in Section 2.18(b).

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Commitment Letter” the Commitment Letter dated as of May 6, 2013 among the
Borrower, Wells Fargo, Wells Fargo Securities, LLC, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc., JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC and U.S. Bank
National Association.

 

3

--------------------------------------------------------------------------------


 

“Confidential Information” means all non-public information that the Borrower
furnishes to the Agent or any Lender, but does not include any such information
that is or becomes generally available to the public or that is or becomes
available to the Agent or such Lender from a source other than the Borrower,
provided such source is reasonably believed by the Agent or such Lender, as
applicable, not to be in violation of a confidentiality agreement with the
Borrower.

 

“Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business that (x) are not overdue by more
than 120 days or (y) are being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that are or should be, in accordance with GAAP, recorded as capital
leases (the amount of Debt attributable thereto to be the capitalized amount
thereof in accordance with GAAP), (f) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (g) all reimbursement
obligations of such Person in respect of drawings or payments made under letters
of credit or similar extensions of credit, (h) all obligations of such Person in
respect of Hedge Agreements, (i) all Debt of others referred to in clauses
(a) through (h) above or clause (j) below guaranteed directly or indirectly in
any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (2) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) for the purpose of enabling the debtor to make payment of such
Debt or (4) otherwise to assure the holder of any such Debt against loss, and
(j) all Debt of others referred to in clauses (a) through (i) above secured by
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person (the amount of Debt attributable thereto to be
equal to the lesser of (i) the amount of such Debt and (ii) the fair market
value of the property subject to such Lien), even though such Person has not
assumed or become liable for the payment of such Debt.  For purposes of
calculating the amount of Debt pursuant to clause (h) of the foregoing
definition, such amount shall be equal to the amount that would be payable
(giving effect to netting arrangements) by the relevant Person if the Hedge
Agreement were terminated at such time.  Notwithstanding anything herein to the
contrary, none of the following shall constitute “Debt”: (A) surety bonds,
fidelity bonds and other similar insurance products and (B) instruments issued
by financial institutions at the request of the Borrower or one of its
Subsidiaries with respect to which the Borrower or one of its Subsidiaries has a
reimbursement or indemnification obligation to such financial institution and

 

4

--------------------------------------------------------------------------------


 

any agreement relating to the issuance of such instruments, which in each case
is accounted for, or would be accounted for upon issuance, as an insurance
liability.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
in each case, as specified in Section 6.01.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that, as
reasonably determined by the Agent (which determination shall be made either at
the Agent’s discretion or promptly at the request of the Borrower), (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Credit Advances or participations in respect of Letters of
Credit (other than Secured Letters of Credit), within three Business Days of the
date required to be funded by it hereunder unless such failure is the result of
one or more conditions precedent to funding not having been satisfied (provided
that such Lender notifies the Borrower and the Agent in writing of such failure
and specifically identifies in such writing each of the conditions precedent,
together with any Default, that have not been satisfied), (b) has notified the
Borrower or the Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit unless such position is the result of one or more conditions
precedent to funding not having been satisfied (provided that such Lender
notifies the Borrower and the Agent in writing of such failure and specifically
identifies each of the conditions precedent, together with any Default, that
have not been satisfied), (c) has failed, within three Business Days after
request by the Agent (which request shall be made either at the Agent’s
discretion or promptly at the request of the Borrower), to confirm in a manner
reasonably satisfactory to the Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent (which determination shall be made
either at the Agent’s discretion or promptly at the request of the Borrower)
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire or in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a

 

5

--------------------------------------------------------------------------------


 

Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, such approval not to be
unreasonably withheld or delayed, provided, that if an Event of Default has
occurred and is continuing such that the Borrower does not have a right of
approval with respect to any Eligible Assignee under this clause (iii), such
Person shall be a commercial bank organized or licensed under the laws of the
United States, or any State thereof, or organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $500,000,000; provided, that such bank
is acting through a branch agency located and licensed in the United States
(unless the Borrower otherwise approves such Eligible Assignee); provided,
however, that none of the Borrower, any Affiliate of the Borrower or any natural
person shall qualify as an Eligible Assignee.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
would have been waived under the regulations in effect under Section 4043 of
ERISA as of the date of this Agreement, or (ii) the requirements of subsection
(1) of Section 4043(b) of ERISA are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days; (b) the application for a minimum funding standard waiver with respect to
a Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA that
is treated as a withdrawal under such Section; (e) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the imposition of a lien under Section 303(k) of ERISA with respect
to any Plan; (g) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan,

 

6

--------------------------------------------------------------------------------


 

provided, however, that the event or condition described in
Section 4042(a)(4) shall be an ERISA Event only if the PBGC shall have notified
the Borrower or any ERISA Affiliate that it intends to terminate, or appoint a
trustee to administer, a Plan on such basis; (h) the determination that any Plan
is considered an at risk plan within the meaning of Section 303 of ERISA or
Section 430 of the Internal Revenue Code; or (i) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire or in the Assumption Agreement or the Assignment
and Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or in each such case, such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Agent.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making such a
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the Agent
from time to time) at approximately 11:00 A.M. (London time) two London Banking
Days prior to the commencement of such Interest Period, for U.S. dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum equal to the average of the Quoted Rates supplied to the Agent by the
Reference Banks; and

 

(b)           for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 A.M.
(London time) determined two London Banking Days prior to such date for U.S.
dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in U.S. dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Advance being made
or maintained and with a term equal to one month would be offered by Wells
Fargo’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” shall mean, with respect to a Lender, Agent or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder or under the Revolving Credit Notes, (i) Taxes imposed on its
overall net income, branch profits taxes and franchise and similar taxes imposed
on it in lieu of net income taxes, by a jurisdiction as a result of the
recipient’s present or former connection with such jurisdiction (other than a
connection

 

7

--------------------------------------------------------------------------------


 

arising solely from the transactions contemplated herein), including the
jurisdiction in which an Applicable Lending Office is located, (ii) any U.S.
withholding taxes imposed on amounts payable with respect to such Lender on the
date on which (a) such Lender becomes a party to this agreement (other than
pursuant to an assignment request by Borrower pursuant to Section 2.20), or
(b) such Lender changes its Applicable Lending Office to which payments by or on
behalf of the Borrower is made and which relocation occurs after such Lender
becomes a Lender (other than changes in such Lender’s Eurodollar Lending Office
to mitigate certain increased costs or funding restrictions imposed upon such
Lender referred to in Section 2.11), except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changes its Applicable Lending Office,
(iii) Taxes imposed as a result of a Lender’s failure to comply with
Section 2.14(f), except as provided in Section 2.14(g), and (iv) any withholding
Taxes imposed under FATCA.

 

“Extension Date” has the meaning specified in Section 2.19(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations other than L/C Obligations owing in connection with
a Secured Letter of Credit or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hedge Agreements” means interest rate swap, basis swaps, credit derivative
transactions, forward rate transactions, cap, floor or collar agreements,
interest rate future or option contracts, currency swap agreements,
cross-currency rate swap transactions, currency future or option contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, and other similar agreements or any combination of the foregoing
(including any options to enter into any of the foregoing).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Increase Date” has the meaning specified in Section 2.18(a).

 

8

--------------------------------------------------------------------------------


 

“Increasing Lender” has the meaning specified in Section 2.18(b).

 

“Indemnified Taxes” means (i) all Taxes imposed with respect to a payment made
pursuant to this Agreement other than Excluded Taxes and (ii) to the extent not
otherwise described in (i), Other Taxes.

 

“Initial Lenders” has the meaning specified in the preamble hereto.

 

“Insurance Subsidiary” means any Subsidiary of the Borrower that is licensed by
any governmental authority to engage in the insurance business by issuing
insurance policies or entering into Reinsurance Agreements.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below.  The
duration of each such Interest Period shall be one, two, three or six months (or
such other period as may be requested by the Borrower and acceptable to the
Agent and each Lender), as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

 

(a)                                 the Borrower may not select any Interest
Period that ends after the Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Revolving Credit
Borrowing shall be of the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Invested Assets” means cash, cash equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

 

9

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

 

“Issuance” means, with respect to any Letter of Credit, the issuance, amendment
(to the extent that same increases the Available Amount thereunder), renewal or
extension of such Letter of Credit (other than an extension of an Auto-Extension
Letter of Credit).

 

“Issuing Bank” means each of Wells Fargo, U.S. Bank National Association and any
other Lender designated as an “Issuing Bank” hereunder by written notice to such
effect to the Agent by the Borrower and such Lender so long as such Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register).

 

“Issuing Bank Documents” means, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Subsidiary) or in
favor of the applicable Issuing Bank and relating to such Letter of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with the definition of “Available Amount”.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

 

“Lenders” means, on any date of determination, each Initial Lender, each Issuing
Bank, each Assuming Lender, and each Person that has become a party hereto
pursuant to Section 8.07, which are party hereto on such date.

 

“Letter of Credit” has the meaning specified in Section 2.01(b)(i).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Commitment” means, at any time, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower and its specified Subsidiaries in (a) the amount set
forth opposite the Issuing Bank’s name on Schedule 1.01 hereto or (b) in the
notice designating such Issuing Bank as an Issuing Bank hereunder, in each case
as such amount may be increased at or prior to such time pursuant to
Section 2.18 or reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $100,000,000, as such amount may be increased at or prior to such
time pursuant to

 

10

--------------------------------------------------------------------------------


 

Section 2.18 and (c) the aggregate amount of the Revolving Credit Commitments,
as such amount may be reduced or increased at or prior to such time pursuant to
Section 2.05 or 2.18.

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(b).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and mortgage, deed of trust or other encumbrance on title to
real property.

 

“London Banking Day” means any day on which dealings in U.S. dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Convertible Securities” means, as of any date, debt issued by the
Borrower that is mandatorily convertible into common equity so long as the
Borrower provides satisfactory evidence to the Agent and the Required Lenders
that such debt is afforded equity capital credit by S&P.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the legality, validity or enforceability of this Agreement or any
Revolving Credit Note or (c) the ability of the Borrower to perform its payment
obligations under this Agreement or any Revolving Credit Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means, at a particular time, a Single Employer Plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and at least one contributing sponsor of
such plan is a Person other than the Borrower and the ERISA Affiliates or (b) in
respect of which the Borrower or any ERISA Affiliate would under Section 4064 or
4069 of ERISA be deemed to be a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA if such plan were terminated at such time.

 

“Net Worth” of the Borrower means, as of any date, its total shareholders’
equity determined in accordance with GAAP plus (a) the amount of Trust Preferred
Securities to the extent that the amount of Trust Preferred Securities do not
exceed 15% of Total Capital plus (b) the amount of Mandatory Convertible
Securities to the extent that the amount of Mandatory Convertible Securities
plus Trust Preferred Securities do not in the aggregate exceed 25% of Total
Capital.

 

“Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iv).

 

 

11

--------------------------------------------------------------------------------


 

“Non-U.S. Lender” has the meaning specified in Section 2.14(f).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under the Revolving Credit Notes or any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Revolving Credit Notes or any other documents to be delivered hereunder.

 

“Participant Register” has the meaning specified in Section 8.07(h).

 

“Patriot Act” has the meaning specified in Section 8.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means:  (a) Liens for taxes, imposts, duties, assessments and
governmental charges, withholdings imposed by any governmental authority or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 60 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (e) Liens consisting of pledges or deposits of cash or
securities made to secure the performance of bids, trade contracts (other than
for borrowed money), leases or subleases, statutory obligations, utilities,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; and (f) Liens consisting of
pledges or deposits of cash or securities made to secure swaps and other
derivatives entered into by the Borrower or any of its Subsidiaries to hedge
against risks arising in the ordinary course of business in connection with
transactions not prohibited under this Agreement (and not entered into for
speculative purposes).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 8.02(b).

 

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for non-credit
enhanced long-term senior unsecured debt issued by the Borrower.  For purposes
of the foregoing, (a) if only one of S&P and Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or

 

12

--------------------------------------------------------------------------------


 

“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating unless such
ratings differ by two or more levels, in which case the applicable level will be
one level below the higher of such levels; (d) if any rating established by S&P
or Moody’s shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Public Filings” means the public filings of the Borrower.

 

“Quotation Day” means, in respect of the determination of the Eurodollar Rate
for any Interest Period, the day on which quotations would normally be given by
prime banks in the London interbank market for U.S. Dollar deposits for delivery
on the first day of such Interest Period; provided that if quotations would
normally be given on more than one date, the Quotation Day for such Interest
Period shall be the last of such dates.

 

“Quoted Rate” means, with respect to any Revolving Credit Borrowing, Conversion
or continuation, the rate at which U.S. dollar deposits for delivery on the
first day of the relevant Interest Period in immediately available funds in the
approximate amount of the Eurodollar Rate Borrowing being made, Converted or
continued are offered by the applicable Reference Bank in the London interbank
market at 11:00 A.M. (London time) on the Quotation Day prior to the
commencement of such Interest Period.

 

“Ratable Share” of any amount means, with respect to any Lender at any time,
subject to adjustment as provided in Section 2.22, the product of such amount
times a fraction the numerator of which is the amount of such Lender’s Revolving
Credit Commitment at such time (or, if the Revolving Credit Commitments shall
have been terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving
Credit Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, the aggregate amount of all Revolving Credit
Commitments as in effect immediately prior to such termination).

 

“Reference Banks” means Wells Fargo, Bank of America, N.A., Citibank, N.A.,
JPMorgan Chase Bank, N.A., and U.S. Bank National Association.

 

“Register” has the meaning specified in Section 8.07(e).

 

“Regulation U” means Regulation U of the Board as from time to time in effect.

 

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any Subsidiary agrees to assume from
or reinsure an insurer or reinsurer all or part of the liability of such insurer
or reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

 

“Required Lenders” means at any time Lenders owed more than 50% in interest of
the then aggregate unpaid principal amount of the Revolving Credit Advances and
L/C Obligations owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having more than 50% of the Revolving Credit Commitments.

 

13

--------------------------------------------------------------------------------


 

“Restricted Margin Stock” means Margin Stock owned by the Borrower or any
Subsidiary which represents not more than 25% of the aggregate value (determined
in accordance with Regulation U), on a Consolidated basis, of the property and
assets of the Borrower and the Subsidiaries that is subject to the provisions of
Section 5.02(a).

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule 1.01 hereto as such Lender’s “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into an Assignment and Assumption, the amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(e), as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender, together with all amendments, modifications,
restatements, or supplements thereof.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Secured L/C Account” means an interest bearing deposit account, over which the
Agent shall have control (as determined in accordance with the Uniform
Commercial Code) upon terms as may be reasonably satisfactory to the Agent and
the Borrower, to be established and maintained by the Borrower with the Agent or
another financial institution selected by the Borrower.

 

“Secured Letter of Credit” means a Letter of Credit irrevocably designated as
such by the Borrower for which the Borrower maintains on deposit in the Secured
L/C Account cash in an amount equal to the Available Amount of such Letter of
Credit.  The Borrower may by notice to the Agent from time to time pursuant to
Section 2.03(g) designate which outstanding Letters of Credit at such time shall
be “Secured Letters of Credit.”

 

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means any Subsidiary that constitutes a “significant
subsidiary” under Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect from time to time.

 

“Single Employer Plan” means, at a particular time, a single employer plan, as
defined in Section 4001(a)(15) of ERISA, (a) that is maintained for employees of
the Borrower or any ERISA Affiliate and no Person other than the Borrower and
the ERISA Affiliates is a

 

14

--------------------------------------------------------------------------------


 

contributing sponsor of such plan or (b) in respect of which the Borrower or any
ERISA Affiliate would under Section 4069 of ERISA be deemed to be a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA if such plan
were terminated at such time.

 

“St. Paul Fire” means St. Paul Fire and Marine Insurance Company, a Minnesota
corporation.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital interests having ordinary voting power to
elect a majority of the Board of Directors or comparable governing body of such
entity (irrespective of whether at the time capital interests of any other class
or classes of such entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means, for any Lender, the earlier of (a) June 7, 2018,
subject to the extension thereof for such Lender pursuant to Section 2.19 or, if
such date is not a Business Day, the immediately preceding Business Day and
(b) the date of termination in whole of the Commitments pursuant to Section 2.05
or 6.01; provided, however, that the Termination Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.19 shall
be the Termination Date of such Lender in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement.

 

“Total Capital” means the sum, without duplication, of (a) all items that would,
in accordance with GAAP, be classified as indebtedness on a Consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, (b) total Consolidated
shareholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with GAAP, (c) Trust Preferred Securities and
(d) Mandatory Convertible Securities.

 

“Trust Preferred Securities” means, as of any date, all items in respect of
trust preferred securities that would, in accordance with GAAP, be classified as
indebtedness on a Consolidated balance sheet (or the footnotes thereto) of the
Borrower and its consolidated Subsidiaries.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Borrower or any
Subsidiary which is not Restricted Margin Stock.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate

 

15

--------------------------------------------------------------------------------


 

principal amount of all Revolving Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Revolving
Credit Advances made by each Issuing Bank pursuant to Section 2.03(c) that have
not been ratably funded by such Lender and outstanding at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its permitted
successors and assigns.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time (“GAAP”); provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change in GAAP or in the application
thereof shall have become effective (“Fixed GAAP”) until such notice shall have
been withdrawn or such provision amended in accordance herewith; provided that
after the initial quarter in which such change in GAAP or in the application
thereof occurs, such provision shall only be required to be interpreted on the
basis of Fixed GAAP as described above to the extent reasonably practicable as
determined in good faith by the Borrower (and then only until such notice shall
have been withdrawn or such provision amended in accordance herewith); provided,
further that in the event that Borrower determines in good faith that
interpreting such provision on the basis of Fixed GAAP after the initial quarter
in which such change in GAAP or in the application thereof occurs is not
reasonably practicable, then the Borrower and the Agent shall negotiate in good
faith to amend such provision within 90 days of the request for such amendment
(it being understood that if the Borrower and the Agent are unable to agree on
an amendment within such a time period, the Agreement shall continue in full
force and effect and the Borrower and the Agent shall continue in good faith to
seek agreement on an amendment).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.  The Revolving Credit Advances and Letters of Credit.

 

(a)                                 Revolving Credit Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances in United States dollars to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date for such Lender in an amount not to exceed such Lender’s Unused
Commitment

 

16

--------------------------------------------------------------------------------


 

(immediately prior to the making of such Revolving Credit Advance).  Each
Revolving Credit Borrowing shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of Revolving
Credit Advances of the same Type made, or continued as or Converted into
Eurodollar Rate Advances or Base Rate Advances, on the same day by the Lenders
ratably according to their respective Revolving Credit Commitments.  Within the
limits of each Lender’s Revolving Credit Commitment, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(a).

 

(b)                                 Letters of Credit.

 

(i)                                     Each Issuing Bank severally agrees, on
the terms and conditions hereinafter set forth, in reliance upon the agreements
of the other Lenders set forth in this Agreement, to issue and amend standby
letters of credit (each, a “Letter of Credit”) for the account of the Borrower
and its specified Subsidiaries from time to time on any Business Day during the
period from the Effective Date until the seventh Business Day prior to the
Termination Date for such Issuing Bank in an aggregate Available Amount (i) for
all Letters of Credit not to exceed at any time the Letter of Credit Facility at
such time, (ii) for all Letters of Credit issued by such Issuing Bank not to
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time
and (iii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments (immediately prior to such Issuance) of the Lenders at such
time.  No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than five Business
Days prior to the Termination Date, unless all Lenders have approved such
expiration date.  Within the limits referred to above, the Borrower may from
time to time request the Issuance of Letters of Credit under this
Section 2.01(b).

 

(ii)                                  Subject to Section 2.03(a)(iv), unless
otherwise agreed by the Issuing Bank and all the Lenders, no Issuing Bank shall
issue any Letter of Credit if the expiry date of the requested Letter of Credit
would occur more than twelve months after the date of issuance.

 

(iii)                               No Issuing Bank shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
governmental authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing the Letter of Credit, or any law
applicable to such Issuing Bank or any directive (whether or not having the
force of law) from any governmental authority with jurisdiction over such
Issuing Bank shall prohibit, or direct that such Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such Issuing Bank with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise entitled to be compensated hereunder) not in effect on the Effective
Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date (and for which such
Issuing Bank is not otherwise entitled to be compensated hereunder) and which,
in each case, such Issuing Bank in good faith deems material to it;

 

(B)                               the Issuance of such Letter of Credit would
violate one or more policies of such Issuing Bank applicable to Letters of
Credit generally, so long as such policies are consistently applied by such
Issuing Bank to its customers and to letters of credit issued by it, such
policies are not unusual to similarly situated financial institutions and such
policies are not contrary to the express contractual obligations of such Issuing
Bank under this Agreement;

 

17

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the Agent and
such Issuing Bank, the Letter of Credit is in an initial stated amount less than
$500,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than U.S. dollars; or

 

(E)                                any Lender is at that time a Defaulting
Lender, unless such Issuing Bank has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such Issuing Bank (in its
reasonable discretion) with the Borrower or such Lender to eliminate such
Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion;

 

(iv)                              An Issuing Bank shall, subject to clauses (i),
(ii), and (iii) above, amend any Letter of Credit at the request of the Borrower
if such Issuing Bank would be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof; provided, that if such
Issuing Bank would not be permitted to issue the Letter of Credit in its amended
form, it may amend such Letter of Credit so long as such amendment does not
increase the amount of such Letter of Credit, extend the expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than seven Business Days prior to the Termination Date, or provide for an
expiry date of such Letter of Credit more than twelve months after the date of
such amendment, and further so long as the beneficiary of the Letter of Credit
accepts the proposed amendment to the Letter of Credit.

 

(v)                                 Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by such Issuing Bank and
the Issuing Bank Documents associated therewith, and such Issuing Bank shall
have all of the benefits and immunities (A) provided to the Agent in Article VII
with respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuing Bank Documents pertaining to such Letters of Credit as fully as if
the term “Agent” as used in Article VII included such Issuing Bank with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the such Issuing Bank.

 

SECTION 2.02.  Making the Revolving Credit Advances.

 

(a)                                 Except as otherwise provided in
Section 2.03(c), each Revolving Credit Borrowing shall be made on notice, given
not later than (x) 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances or
(y) 11:00 A.M. (New York City time) on the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof by facsimile, telecopier or other electronic means.  Each such
notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
facsimile or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Revolving Credit Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Revolving Credit Advance.  Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, make available for the

 

18

--------------------------------------------------------------------------------


 

account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Revolving Credit
Borrowing.  After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will promptly make
such funds available to the Borrower at the Agent’s address referred to in
Section 8.02.

 

(b)                                 Anything in Section 2.02(a) above to the
contrary notwithstanding, (i) the Borrower may not select Eurodollar Rate
Advances for any Revolving Credit Borrowing if the aggregate amount of such
Revolving Credit Borrowing is less than $10,000,000 or if the obligation of the
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than twelve separate Revolving Credit Borrowings.

 

(c)                                  In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure of the Borrower to borrow such funds on the date specified in such
Notice of Revolving Credit Borrowing, whether as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Section 3.02 or otherwise, including, without limitation, any loss
(excluding loss of anticipated profits, indirect losses and special or
consequential damages), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.

 

(d)                                 Unless the Agent shall have received notice
from a Lender prior to the date of any Revolving Credit Borrowing of Eurodollar
Rate Advances (or in the case of any Revolving Credit Borrowing of Base Rate
Advances, prior to 1:00 P.M. (New York City time) on the date of such Revolving
Credit Borrowing) that such Lender will not make available to the Agent such
Lender’s ratable portion of such Revolving Credit Borrowing, the Agent may
assume that such Lender has made or will make such portion available to the
Agent on the date of such Revolving Credit Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate.  If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Credit Advance as
part of such Revolving Credit Borrowing for purposes of this Agreement.

 

(e)                                  The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

19

--------------------------------------------------------------------------------


 

SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

(a)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable Issuing Bank (with a copy to the Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a duly authorized
officer of the Borrower.  Such Letter of Credit Application must be received by
the applicable Issuing Bank and the Agent not later than 11:00 A.M. at least two
Business Days (or such later date and time as the Agent and such Issuing Bank
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable Issuing Bank may reasonably
request.

 

(ii)                                  In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable Issuing Bank (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such Issuing Bank may reasonably request. 
Additionally, the Borrower shall furnish to each Issuing Bank and the Agent such
other documents and information pertaining to such requested Letter of Credit
Issuance, including any Issuing Bank Documents, as such Issuing Bank or the
Agent may reasonably request.

 

(iii)                               Promptly after receipt of any Letter of
Credit Application, the applicable Issuing Bank will confirm with the Agent (by
telephone or in writing) that the Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Agent with a copy thereof.  Unless the applicable Issuing Bank has received
written notice from any Lender, the Agent or the Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in
Section 3.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or its applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in a
format that is consistent with such Issuing Bank’s usual and customary business
practices.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the applicable Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of Issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such

 

 

20

--------------------------------------------------------------------------------


 

extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not more than twelve months after the date of such extension, and not later
than seven days prior to the Termination Date; provided, however, that the
applicable Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.01(b) or otherwise), or (B) an Event of Default has occurred and is
continuing and it has received notice (which may be by telephone or in writing)
on or before the day that is seven Business Days before the Non-Extension Notice
Date from the Agent that the Required Lenders have elected not to permit such
extension.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Issuing Bank will also
deliver to the Borrower and the Agent a true and complete copy of such Letter of
Credit or amendment.

 

(b)                                 Participations.  Immediately upon the
Issuance of each Letter of Credit (or an amendment to a Letter of Credit
increasing or decreasing the amount thereof) and without any further action on
the part of the applicable Issuing Bank or any Lender, such Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit.  The Borrower hereby agrees to
each such participation.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.03(b) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
in respect of the purchase of such participations shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase in accordance with
Section 2.18, an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.

 

(c)                                  Drawing and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuing Bank shall promptly notify the Borrower and the Agent
thereof.  Not later than 1:00 P.M. (New York City time) on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such Issuing Bank through the
Agent in an amount equal to the amount of such drawing; provided that the
applicable Issuing Bank has notified the Borrower by 10:00 A.M. (New York City
time) on the Honor Date that such drawing is to be paid on the Honor Date,
otherwise the Borrower shall reimburse such Issuing Bank, together with interest
at the Base Rate plus the Applicable Margin, on the Business Day immediately
following the day that the Borrower receives such notice from such Issuing
Bank.  If the Borrower fails to so reimburse such Issuing Bank by such time,
such Issuing Bank shall so notify the Agent and the Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Ratable Share thereof. 
In such event (but subject to the parenthetical at the end of the last sentence
of this Section 2.03(c)(i)), payment of such drawing shall be deemed to be a
Revolving Credit

 

21

--------------------------------------------------------------------------------


 

Borrowing consisting of Base Rate Advances disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to (A) whether the
making of such a Revolving Credit Advance would exceed such Issuing Bank’s
Unused Commitment or (B) the satisfaction of the conditions set forth in
Section 3.02.  Any notice given by an Issuing Bank or the Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.  Any Revolving
Credit Borrowing deemed to be made pursuant to this Section 2.03(c)(i) to
reimburse the Issuing Bank for any Unreimbursed Amount shall relieve the
Borrower of its obligations to reimburse such Unreimbursed Amount (except that
such Unreimbursed Amount will not be deemed to be a Revolving Credit Borrowing
and the Borrower shall not be relieved of its obligation to reimburse such
Unreimbursed Amount, if an Event of Default under Section 6.01(e) shall have
occurred, and this Section 2.03(c)(i) shall not relieve the Borrower’s
obligations under any Revolving Credit Borrowing).

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Agent may apply Cash
Collateral or, as provided in Section 2.03(g), cash on deposit in the Secured
L/C Account for this purpose) for the account of the applicable Issuing Bank at
the Agent’s Account in an amount equal to its Ratable Share of any Unreimbursed
Amount not later than 1:00 P.M. (New York City time) on the Business Day (which
may be the Honor Date) specified in such notice by the Agent, whereupon, each
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Advance to the Borrower in such amount, or, if an Event of Default under
Section 6.01(e) shall have occurred, such Lender shall be deemed to have
purchased a participation in such Unreimbursed Amount.  The Agent shall remit
the funds so received to the applicable Issuing Bank.

 

(iii)                               Until each Lender funds its Revolving Credit
Advance or participation in any Unreimbursed Amount pursuant to this
Section 2.03(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Ratable Share
of such amount shall be solely for the account of such Issuing Bank.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Advances or purchase participations in any Unreimbursed Amounts to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) the failure to
satisfy the conditions set forth in Section 3.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing.

 

(v)                                 If any Lender fails to make available to the
Agent for the account of the applicable Issuing Bank any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such Issuing Bank shall be
entitled to recover from such Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by such Issuing
Bank in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Base Rate Advance included in the relevant Revolving Credit Borrowing. 
A certificate of the applicable Issuing Bank submitted to

 

22

--------------------------------------------------------------------------------


 

any Lender (through the Agent) with respect to any amounts owing under this
Section 2.03(c)(v) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after an Issuing Bank has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s participation purchase in respect of such payment in accordance with
Section 2.03(c), if the Agent receives for the account of such Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral or, as provided in Section 2.03(g), applied thereto by the Agent),
the Agent will distribute to such Lender its Ratable Share thereof in the same
funds as those received by the Agent.

 

(ii)                                  If any payment received by the Agent for
the account of the applicable Issuing Bank pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section 2.14
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion), each Lender shall pay to the Agent for the account of such Issuing
Bank its Ratable Share thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this Section 2.03(d)(ii) shall
survive the payment in full of all amounts owing hereunder and the termination
of this Agreement.

 

(e)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the applicable Issuing Bank and the Borrower when a Letter
of Credit is issued the rules of the ISP shall apply to each Letter of Credit.

 

(f)                                   Failure to Make Revolving Credit
Advances.  The failure of any Lender to make the Revolving Credit Advance to be
made by it or to purchase the participation to be purchased by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Revolving Credit Advance or to purchase its
participation on such date, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Advance to be made by such
other Lender or to purchase the participation to be purchased by it on such
date.

 

(g)                                  Secured Letters of Credit.  The Borrower
may from time to time irrevocably designate any Letter of Credit to be a Secured
Letter of Credit by notice to the Agent (with a copy to the applicable Issuing
Bank).  Upon any drawing under any Secured Letter of Credit, to the extent cash
is on deposit in the Secured L/C Account, such cash shall, at the Borrower’s
option, be applied to reimburse the applicable Issuing Bank to the extent
permitted by applicable law and to the extent the Borrower elects not to
reimburse such drawing as provided in Section 2.03(c).  Subject to Section 6.02,
to the extent any Secured Letters of Credit shall have expired or been drawn
upon, any excess amounts in such Secured L/C Account shall be returned to the
Borrower at the Borrower’s request.

 

(h)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse such Issuing Bank hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the Issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

 

23

--------------------------------------------------------------------------------


 

SECTION 2.04.  Fees.

 

(a)                                 Facility Fee.  Subject to adjustment as
provided in Section 2.22, the Borrower agrees to pay to the Agent for the
account of each Lender a facility fee on the aggregate amount of such Lender’s
Commitment from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assumption Agreement or in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date of such Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June, September and December, commencing June 30,
2013, and on the Termination Date of such Lender and on the date after the
Termination Date of such Lender on which all Revolving Credit Advances and L/C
Obligations owing to such Lender cease to be outstanding.

 

(b)                                 Letter of Credit Fees.

 

(i)                                     The Borrower shall pay to the Agent for
the account of each Lender in accordance with its Ratable Share a Letter of
Credit fee (the “Letter of Credit Fee”) for (A) the average daily aggregate
Available Amount of all Secured Letters of Credit issued and outstanding from
time to time at a rate per annum equal to 0.50% and (B) the average daily
aggregate Available Amount of all other Letters of Credit issued and outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time; provided that, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit (other than a Secured Letter of Credit) as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.04 shall be payable, to
the maximum extent permitted by applicable law, to the other Lenders in
accordance with the upward adjustments in their respective Ratable Shares
allocable to such Letter of Credit pursuant to Section 2.22(a)(iv), and to such
Issuing Bank for its own account to the extent of such Issuing Bank’s Fronting
Exposure with the balance of such fee being retained by the Borrower.  Letter of
Credit Fees shall be (A) due and payable to each Lender on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the Issuance of such Letter of Credit, on the
Termination Date of such Lender and thereafter on the date that any Letter of
Credit expiring after the Termination Date of such Lender ceases to be
outstanding and (B) computed on a quarterly basis in arrears.  In calculating
the Letter of Credit Fee, if there is any change in the Applicable Margin during
any quarter, the daily Available Amount under each Letter of Credit shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.

 

(ii)                                  The Borrower shall pay directly to the
applicable Issuing Bank for its own account a fronting fee with respect to each
Letter of Credit issued by such Issuing Bank, at such rate and at such times as
are separately agreed in writing between the Borrower and such Issuing Bank.  In
addition, the Borrower shall pay directly to the applicable Issuing Bank for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard out-of-pocket costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect as the Borrower and
such Issuing Bank shall agree.  Such customary fees and standard costs and
charges shall be reasonably documented and shall be due and payable promptly
upon receipt of an invoice and are nonrefundable.

 

(c)                                  Agent’s Fees.  The Borrower shall pay to
the Agent for its own account such fees as may from time to time be separately
agreed between the Borrower and the Agent.

 

24

--------------------------------------------------------------------------------


 

SECTION 2.05.  Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof; provided
further that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied.

 

SECTION 2.06.  Repayment of Revolving Credit Advances.

 

(a)                                 Revolving Credit Advances.  The Borrower
shall repay to the Agent for the account of each Lender on its Termination Date
the aggregate principal amount of the Revolving Credit Advances then outstanding
and owing to such Lender.

 

(b)                                 Letter of Credit Drawings.  The obligation
of the Borrower to reimburse drawings under any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof, including,
without limitation, pursuant to Section 8.12):

 

(i)                                     any lack of validity or enforceability
of this Agreement, any Revolving Credit Note, any Letter of Credit Application,
any Letter of Credit or any other agreement or instrument relating thereto (all
of the foregoing being, collectively, the “L/C Related Documents”);

 

(ii)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank, the Agent,
any Lender or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

 

(iv)                              any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or certificate that does not comply
with the terms of such Letter of Credit;

 

(vi)                              any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the obligations of the Borrower in respect
of the L/C Related Documents; or

 

25

--------------------------------------------------------------------------------


 

(vii)                           without prejudice to the other provisions of
this Agreement, any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance by the applicable Issuing Bank with the Borrower’s instructions
with respect to such Letter of Credit or other irregularity with respect to such
Letter of Credit, the Borrower will promptly notify the applicable Issuing Bank.

 

In the event and to the extent that the provisions of any Letter of Credit
Application shall conflict with this Agreement, the provisions of this Agreement
shall govern (and in no event shall any provisions of any such Letter of Credit
Application regarding representations, warranties, covenants, events of default,
set-off rights or collateral be effective).

 

SECTION 2.07.  Interest on Revolving Credit Advances.

 

(a)                                 Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Revolving Credit Advance owing
to each Lender from the date of such Revolving Credit Advance until such
principal amount shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Revolving Credit Advance is a Base Rate Advance, a rate per annum equal
at all times to the sum of (x) the Base Rate in effect from time to time plus
(y) the Applicable Margin in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

 

(ii)                                  Eurodollar Rate Advances.  During such
periods as such Revolving Credit Advance is a Eurodollar Rate Advance, a rate
per annum equal at all times during each Interest Period for such Revolving
Credit Advance to the sum of (x) the Eurodollar Rate for such Interest Period
for such Revolving Credit Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default, the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the overdue and unpaid principal amount of each
Revolving Credit Advance owing to each Lender which is not paid when due whether
at stated maturity, upon acceleration or otherwise, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee,
including any Letter of Credit Fees, or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum (the “Default Rate”) equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Revolving Credit Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.08.  Interest Rate Determination.

 

(a)                                 If with respect to any determination of the
Eurodollar Rate the Agent determines (which determination shall be conclusive
absent manifest error) that LIBOR will not be available on a Quotation Day using
Reuters or another commercially available source providing quotations of LIBOR,
the Agent shall promptly request that each Reference Bank supply it with its
Quoted Rate, and the Eurodollar Rate to be used to determine the interest rate
applicable to the relevant Revolving Credit Borrowing, Conversion or
continuation shall be the average of the Quoted Rates supplied to the Agent by
the Reference Banks.  If the Agent makes such request and one or more Reference
Banks fails to supply its Quoted Rate to the Agent by 11:30 A.M. (London time)
on a Quotation Day, the applicable Eurodollar Rate shall (subject to
Section 2.08(f)) be determined on the basis of the Quoted Rates supplied by the
remaining Reference Banks.  The Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Agent for
purposes of Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.07(a)(ii).

 

(b)                                 If the Required Lenders reasonably determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a Conversion thereto or continuation thereof that (i) U.S. dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Advance,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Advance or in connection with an existing or proposed Base Rate Advance, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Advance does not adequately and fairly reflect the cost
to such Lenders of funding such Advance, the Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (A) the obligation of the Lenders to make
or maintain Eurodollar Rate Advances shall be suspended, and (B) in the event of
a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, Conversion to or continuation of Eurodollar Rate
Advance or, failing that, will be deemed to have converted such request into a
request for a Revolving Credit Borrowing of Base Rate Advances in the amount
specified therein.

 

(c)                                  If the Borrower shall fail to select the
duration of any Interest Period for any outstanding Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify the Borrower and the Lenders
and such Revolving Credit Advances will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Advances.

 

(d)                                 On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances comprising any Revolving Credit
Borrowing shall be reduced, by payment or prepayment or otherwise, to less than
$10,000,000, such Eurodollar Rate Advances shall automatically Convert into Base
Rate Advances.

 

(e)                                  If an Event of Default has occurred and is
continuing and the Required Lenders through the Agent so notify the Borrower,
then, so long as such Event of Default is continuing (i) each Eurodollar Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Eurodollar Rate Advances into, Eurodollar Rate
Advances shall be suspended.

 

27

--------------------------------------------------------------------------------


 

(f)                                   Without limitation of the provisions of
Section 2.08(b), if, with respect to any Revolving Credit Borrowing, Conversion
or continuation for which the Eurodollar Rate is to be determined by reference
to the Quoted Rates supplied to the Agent by the Reference Banks in accordance
with Section 2.08(a), no Reference Banks supply the Agent with a Quoted Rate,
then the Agent shall give notice thereof to the Borrower and the Lenders in
writing as promptly as practicable thereafter, and the interest rate applicable
to such Revolving Credit Borrowing, Conversion or continuation shall be the Base
Rate plus the Applicable Margin.

 

SECTION 2.09.  Optional Conversion of Revolving Credit Advances.  The Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances of one Type comprising the same Revolving
Credit Borrowing into Revolving Credit Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be subject to Section 2.02(b) and no Conversion of any Revolving
Credit Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Revolving Credit Advances to be Converted, and (iii) if such Conversion
is into Eurodollar Rate Advances, the duration of the initial Interest Period
for each such Revolving Credit Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.10.  Prepayments of Revolving Credit Advances.  The Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Borrowing, the Borrower shall be entitled to select the Eurodollar Rate
Borrowings to be prepaid and shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(c).

 

SECTION 2.11.  Increased Costs.

 

(a)                                 If any governmental authority shall have in
effect at any time during the term of this Agreement any reserve, liquid asset
or similar requirement with respect to any category of deposits or liabilities
customarily used to fund Eurodollar Rate Advances or by reference to which
interest rates applicable to Eurodollar Rate Advances are determined, and the
result of such requirement shall be to increase the cost to any Lender of
making, funding or maintaining any Eurodollar Rate Advances (excluding for
purposes of this Section 2.11 any such increased costs resulting from
(i) Indemnified Taxes (as to which Section 2.14 shall govern) and Excluded Taxes
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office, or
any political subdivision thereof) and such Lender shall have requested, by
notice to the Borrower and the Agent (which notice shall specify the costs
applicable to such Lender), compensation under this paragraph, then the Borrower
will pay to such Lender following delivery of such notice (until the earlier of
the date such Lender shall advise the Borrower that such requirement is no
longer in effect or the date

 

28

--------------------------------------------------------------------------------


 

such Lender shall withdraw such request) such additional amounts as shall be
necessary to compensate such Lender for such increased costs;

 

(b)                                 If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with (A) any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) after the date
hereof or (B) (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
or any request, rule, guideline or directive thereunder or issued in connection
therewith or (y) any request, rule, guidelines or directive promulgated by the
Bank of International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case under this clause (y) pursuant to Basel
III, there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11 any such increased costs resulting
from (i) Indemnified Taxes (as to which Section 2.14 shall govern), or
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office, or
any political subdivision thereof) then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost (provided that the compensation sought from
the Borrower shall be proportionate to the amounts that such Lender is generally
seeking from similarly situated borrowers in connection with similar credit
facilities);

 

(c)                                  If any Lender determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder and other commitments of such type or the Issuance
or maintenance of or participation in the Letters of Credit, then, upon demand
by such Lender (with a copy of such demand to the Agent), the Borrower shall pay
to the Agent for the account of such Lender, from time to time as specified by
such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder or to the Issuance or maintenance of or
participation in any Letters of Credit (provided that the compensation sought
from the Borrower shall be proportionate to the amounts that such Lender is
generally seeking from similarly situated borrowers in connection with similar
credit facilities);

 

provided, however, that with respect to clauses (a), (b), and (c) above, before
delivering such notice or making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost or increase in capital or liquidity and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  In the case of clauses (b) and (c) above, a certificate as to such
amounts, submitted to the Borrower and the Agent by such Lender, shall
constitute prima facie evidence of the amounts required to be paid by the
Borrower in respect thereof, absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.11 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate such Lender pursuant to this
Section 2.11 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender

 

29

--------------------------------------------------------------------------------


 

notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefore; provided further that, if
the change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or a Revolving Credit Advance
that bears interest at the rate set forth in Section 2.07(a)(i), as the case may
be, and (b) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Advances or to continue to
fund or maintain Eurodollar Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.13.  Payments and Computations.

 

(a)                                 All payments to be made by the Borrower
hereunder shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Unless otherwise expressly provided herein, the
Borrower shall make each payment or prepayment hereunder not later than 12:00
noon (New York City time) on the day when due in U.S. Dollars to the Agent at
the Agent’s Account in same day funds.  The Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal, interest,
fees or commissions ratably (other than amounts payable pursuant to
Section 2.04(b) or (c), 2.11, 2.14 or 8.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.18 or an
extension of the Termination Date pursuant to Section 2.19, and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, as the case may be, the Agent shall make all payments
hereunder and under any Revolving Credit Notes issued in connection therewith in
respect of the interest assumed thereby to the Assuming Lender.  Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(e), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Revolving Credit Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)                                 All computations of interest based on the
Base Rate (including at such time as the Base Rate is determined by reference to
the Eurodollar Rate) shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of interest based on the Eurodollar Rate or in respect of facility fees and
Letter of Credit Fees shall be made by the

 

30

--------------------------------------------------------------------------------


 

Agent on the basis of a year of 360 days and actual days elapsed (which results
in more fees or interest, as applicable, being paid than if computed on the
basis of a 365-day year).  Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder or under the
Revolving Credit Notes shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest, fee or commission, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(d)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date in accordance herewith and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

 

SECTION 2.14.  Taxes.

 

(a)                                 Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Revolving
Credit Notes or any other documents to be delivered hereunder shall be made, in
accordance with Section 2.13 or the applicable provisions of such other
documents, free and clear of and without deduction for any Indemnified Taxes,
provided that if the Borrower shall be required by law to deduct any Indemnified
Taxes from or in respect of any sum payable hereunder or under any Revolving
Credit Note or any other documents to be delivered hereunder to any Lender or
the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay, or at
the option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  The Borrower shall indemnify each Lender
and the Agent for and hold it harmless against the full amount of any
Indemnified Taxes (including, without limitation, Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.14) imposed
on or paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto; provided, however, that the Borrower shall not be obligated to make
payment to any Lender in respect of penalties, interest and other similar
liabilities attributable to such Indemnified Taxes if such penalties, interest
or other similar liabilities are reasonably attributable to the conduct of, or
any failure to act by, such Lender, except as permitted under this Agreement. 
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.  The Lender or
Agent requesting indemnification pursuant to this Section 2.14(c) shall provide
the Borrower with evidence reasonably satisfactory to the

 

31

--------------------------------------------------------------------------------


 

Borrower documenting the payment by the Lender or Agent of such Taxes for which
they are requesting indemnification pursuant to this Section 2.14(c).

 

(d)                                 Each Lender shall severally indemnify the
Agent for and hold it harmless against (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.07 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with this Agreement or any Revolving Credit Note, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority.  This indemnification shall be made within 30 days from the date the
Agent makes written demand therefor.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any Revolving Credit Note or otherwise payable by the Agent to the Lender
from any other source against any amount due to the Agent under this
Section 2.14(d).

 

(e)                                  Within 30 days after receiving written
request from the Agent following the payment of any Indemnified Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing the payment of such
Indemnified Taxes to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the Agent.

 

(f)                                   Each Lender (or Assignee) that is a U.S.
Person shall deliver to the Borrower and the Agent (or, in the case of a
participant, to the Lender from which the related participation shall have been
purchased) on or before the date it becomes a party to this Agreement (or, in
the case of any participant, on or before the date such participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Agent, executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding Tax.  Each Lender (or
Assignee) that is not a “U.S. Person” as defined in Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Agent (or, in the case of a participant, to the Lender from which the
related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI, Form W-8IMY or any
other form or documentation prescribed by FATCA as a basis for claiming
exemption from withholding, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding Tax under Section 871(h) or 881(c) of
the Internal Revenue Code with respect to payments of “portfolio interest”, a
certificate to the effect that such Non U.S. Lender is not (i) a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (iii) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
Tax on all payments by the Borrower under this Agreement and any Revolving
Credit Note.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
participant, on or before the date such participant purchases the related
participation) and from time to time thereafter upon the request of the Borrower
or the Agent.  In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the Borrower
and the Agent at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).

 

32

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this Section 2.14(f) that such
Non-U.S. Lender is not legally able to deliver.

 

(g)                                  For any period with respect to which a
Lender has failed to provide the Borrower with the appropriate form, certificate
or other document described in Section 2.14(f) (other than if such failure is
due to a change in law, or in the interpretation or application thereof,
occurring subsequent to the date on which a form, certificate or other document
originally was required to be provided, or if such form, certificate or other
document otherwise is not required under Section 2.14(f)), such Lender shall not
be entitled to indemnification under Section 2.14(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, the Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.

 

(h)                                 Any Lender claiming any additional amounts
payable pursuant to this Section 2.14 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such Indemnified
Taxes that it may thereafter be entitled to and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

(i)                                     If the Agent or any Lender determines,
in its sole discretion, that it is entitled to a refund or credit with respect
to any Indemnified Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.14 it shall pay over such refund or credit to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Indemnified Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Agent or such
Lender and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided, that the
Borrower, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Borrower to the Agent or such Lender in the event the
Agent or such Lender is required to repay such refund (plus any interest imposed
by the relevant governmental authority) to such governmental authority.  This
paragraph shall not be construed to require the Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrower or any other Person.

 

SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances or L/C Obligations
owing to it (other than pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of
its Ratable Share of payments on account of the Revolving Credit Advances or L/C
Obligations obtained by all the Lenders, such Lender shall notify the Agent of
such fact and forthwith purchase from the other Lenders such participations or
subparticipations in the Revolving Credit Advances or L/C Obligations owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.21, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Advances
or subparticipations in L/C Obligations to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section 2.15 shall apply).

 

33

--------------------------------------------------------------------------------


 

The Borrower agrees that any Lender so purchasing a participation or
subparticipation from another Lender pursuant to this Section 2.15 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off provided in Section 8.05) with respect to such
participation or subparticipation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation or
subparticipation.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Agent, any Issuing Bank or any Lender, or the Agent, any Issuing Bank or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and each Issuing Bank severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  The obligations of the Lenders and the Issuing Banks
under clause (ii) of the preceding sentence shall survive the payment in full of
all obligations owing under this Agreement or any Revolving Credit Note and the
termination of this Agreement.

 

SECTION 2.16.  Evidence of Debt.

 

(a)                                 The Revolving Credit Advances made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Agent in the ordinary course of business.  Entries made in
good faith in the accounts or records maintained by the Agent and each Lender
shall be conclusive absent manifest error of the amount of the Revolving Credit
Advances made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Agent, the Borrower shall execute and deliver to such
Lender (through the Agent) a Revolving Credit Note, which shall evidence such
Lender’s Revolving Credit Advances in addition to such accounts or records. 
Each Lender may attach schedules to its Revolving Credit Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.16(a), each Lender and the Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

 

SECTION 2.17.  Use of Proceeds.  The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely for general corporate purposes of the Borrower and its Subsidiaries,
including commercial paper back up, not in contravention of this Agreement or
any Revolving Credit Note.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.18.  Increase in the Aggregate Commitments.

 

(a)                                 The Borrower may, at any time after the
Effective Date and prior to the Termination Date, by notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased (with, at the Borrower’s option and subject to the agreement of an
Issuing Bank (not to be unreasonably withheld or delayed), a proportionate
increase in the Letter of Credit Facility) by an amount of $10,000,000 or an
integral multiple of $10,000,000 in excess thereof (each a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
latest scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $1,500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date the applicable conditions
set forth in Section 3.02 shall be satisfied.

 

(b)                                 The Agent shall promptly notify one or more
Lenders (as requested by the Borrower) of a request by the Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which the applicable Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”).  Each applicable Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment.  If the applicable Lenders notify the
Agent that they are willing to increase the amount of their respective Revolving
Credit Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the applicable Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Agent.  If any Lender shall
fail to notify the Agent and the Borrower in writing of its consent to any such
request for a Commitment Increase on or prior to the Commitment Date, such
Lender shall be deemed to have declined such request.

 

(c)                                  Promptly following each Commitment Date,
the Agent shall notify the Borrower as to the amount, if any, by which the
applicable Lenders are willing to participate in the requested Commitment
Increase.  If the aggregate amount by which the applicable Lenders are willing
to participate in any requested Commitment Increase on any such Commitment Date
is less than the requested Commitment Increase, then the Borrower may extend
offers to one or more Eligible Assignees to participate in any portion of the
requested Commitment Increase that has not been committed to by the applicable
Lenders as of the applicable Commitment Date; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of $20,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(d)                                 On each Increase Date, each Eligible
Assignee that accepts an offer to participate in a requested Commitment Increase
in accordance with Section 2.18(b) (each such Eligible Assignee and each
Eligible Assignee that agrees to an extension of the Termination Date in
accordance with Section 2.19(c), an “Assuming Lender”) shall become a Lender
party to this Agreement as of such Increase Date and the Revolving Credit
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.18(b)) as of such Increase Date;
provided, however, that the Agent shall have received on or before such Increase
Date the following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors or committee thereof of the Borrower or the Executive
Committee of such Board approving the Commitment Increase

 

35

--------------------------------------------------------------------------------


 

and the corresponding modifications to this Agreement and (B) if requested by
the Agent, an opinion of counsel for the Borrower (which may be in-house
counsel) in substantially the form of Exhibit D hereto;

 

(ii)                                  an assumption agreement from each Assuming
Lender, if any, in form and substance satisfactory to the Borrower and the Agent
(each an “Assumption Agreement”), duly executed by such Eligible Assignee, the
Agent and the Borrower; and

 

(iii)                               confirmation from each Increasing Lender of
the increase in the amount of its Commitment in a writing satisfactory to the
Borrower and the Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by facsimile or
telecopier, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.

 

(e)                                  On the Increase Date, if any Revolving
Credit Advances are then outstanding, the Borrower shall borrow from all or
certain of the Lenders and/or (subject to compliance by the Borrower with
Section 8.04(c)) prepay Revolving Credit Advances of all or certain of the
Lenders such that, after giving effect thereto, the Revolving Credit Advances
(including, without limitation, the Types and Interest Periods thereof) shall be
held by the Lenders (including for such purposes the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their respective Revolving Credit
Commitments.  On and after each Increase Date, the Ratable Share of each
Lender’s participation in Letters of Credit and in Revolving Credit Advances
from draws under Letters of Credit shall be calculated after giving effect to
each such Commitment Increase.

 

SECTION 2.19.  Extension of Termination Date.

 

(a)                                 At least 60 days but not more than 90 days
prior to the first and/or second anniversary of the Effective Date (the
“Applicable Anniversary”), the Borrower, by written notice to the Agent, may
request an extension of the Termination Date in effect at such time by one year
from its then scheduled expiration (which request may be conditioned on a
minimum level of Revolving Credit Commitments from Consenting Lenders and
Assuming Lenders).  The Agent shall promptly notify each Lender of such request,
and each Lender shall in turn, in its sole discretion, not later than 30 days
prior to the Applicable Anniversary, notify the Borrower and the Agent in
writing as to whether such Lender will consent to such extension.  If any Lender
shall fail to notify the Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
Applicable Anniversary, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request.  The Agent shall notify the Borrower not
later than 25 days prior to the Applicable Anniversary of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.

 

(b)                                 If all the Lenders consent in writing to any
such request in accordance with Section 2.19(a), the Termination Date in effect
at such time shall, effective as at the Applicable Anniversary (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Section 3.02 shall be satisfied.  If less
than all of the Lenders consent in writing to any such request in accordance
with Section 2.19(a), the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to Section 2.19(d), be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”). 
To the extent that the Termination Date is not extended as to

 

36

--------------------------------------------------------------------------------


 

any Lender pursuant to this Section 2.19 and the Revolving Credit Commitment of
such Lender is not assumed in accordance with Section 2.19(c) on or prior to the
applicable Extension Date, the Revolving Credit Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person; provided that such Non-Consenting Lender’s
rights under Sections 2.11, 2.14 and 8.04, and its obligations under
Section 7.06, shall survive the Termination Date for such Lender as to matters
occurring prior to such date.  It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Borrower for
any requested extension of the Termination Date.

 

(c)                                  If less than all of the Lenders consent to
any such request pursuant to Section 2.19(a), the Agent shall promptly so notify
the Consenting Lenders, and each Consenting Lender may, in its sole discretion,
give written notice to the Agent not later than ten days prior to the Extension
Date of the amount of the Non-Consenting Lenders’ Revolving Credit Commitments
for which it is willing to accept an assignment.  If the Consenting Lenders
notify the Agent that they are willing to accept assignments of Revolving Credit
Commitments in an aggregate amount that exceeds the amount of the Revolving
Credit Commitments of the Non-Consenting Lenders, such Revolving Credit
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Borrower and the
Agent.  If after giving effect to the assignments of Revolving Credit
Commitments described above there remains any Revolving Credit Commitments of
Non-Consenting Lenders, the Borrower may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Revolving Credit Commitment
and all of the obligations of such Non-Consenting Lender under this Agreement
thereafter arising, without recourse to or warranty by, or expense to, such
Non-Consenting Lender; provided, however, that the amount of the Revolving
Credit Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $20,000,000 unless the amount of the Revolving
Credit Commitment of such Non-Consenting Lender is less than $20,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

 

(i)                                     any such Consenting Lender or Assuming
Lender shall have paid to such Non-Consenting Lender (A) the aggregate principal
amount of, and any interest accrued and unpaid to the effective date of the
assignment on, the outstanding Revolving Credit Advances, if any, of such
Non-Consenting Lender plus (B) any accrued but unpaid facility fees owing to
such Non-Consenting Lender as of the effective date of such assignment;

 

(ii)                                  all additional costs reimbursements,
expense reimbursements and indemnities payable to such Non-Consenting Lender,
and all other accrued and unpaid amounts owing to such Non-Consenting Lender
hereunder, as of the effective date of such assignment shall have been paid to
such Non-Consenting Lender; and

 

(iii)                               with respect to any such Assuming Lender,
the applicable processing and recordation fee required under Section 8.07(b) for
such assignment shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.06, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least five Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent and (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Commitment.  Upon the payment or prepayment
of all

 

37

--------------------------------------------------------------------------------


 

amounts referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Consenting Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Non-Consenting Lender under this Agreement
and shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder shall, by the provisions hereof, be
released and discharged.

 

(d)                                 If (after giving effect to any assignments
or assumptions pursuant to Section 2.19(c)) Lenders having Commitments equal to
more than 50% of the Revolving Credit Commitments in effect immediately prior to
the Extension Date consent in writing to a requested extension (whether by
execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Section 3.02, the Termination Date for each Consenting Lender and each Assuming
Lender then in effect shall be extended for the additional one year period as
described in Section 2.19(b); provided that the Termination Date for each
Non-Consenting Lender shall not be so extended.  Promptly following each
Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.  On and after each Extension Date, the Ratable
Share of each Lender’s participation in Letters of Credit and in L/C Obligations
shall be calculated after giving effect to the Revolving Credit Commitments of
the Lenders after the occurrence of such Extension Date.

 

SECTION 2.20.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.11 or notifies the Agent under Section 2.12 that the making of
Eurodollar Rate Advances would be unlawful, or if the Borrower is required to
pay any additional amount to any Lender or any governmental authority for the
account of any Lender pursuant to Section 2.14, or if any Lender becomes a
Defaulting Lender or fails to approve any amendment to this Agreement which
requires, by the terms hereof, the approval of all affected Lenders and is
approved by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 8.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) if the assignee is not a Lender, the Borrower
shall have received the prior written consent of the Agent, which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Advances,
accrued interest thereon, accrued fees and all other amounts then due and
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.11 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments at the time of such assignment, or in the case of any
such assignment resulting from a Lender failing to approve an amendment to this
Agreement, such assignee shall have approved such amendment.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.21.  Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
occurrence of an Event of Default that is continuing, at the request of the
Agent with the consent of the Required Lenders, or at the request of the
Required Lenders, as contemplated by Section 6.02, the Borrower shall
immediately pay to the Agent in same day funds at the office of the Agent set
forth on Schedule 8.02, for deposit in the Cash Collateral

 

38

--------------------------------------------------------------------------------


 

Account, an amount equal to the then outstanding amount of all L/C Obligations. 
At any time that there shall exist a Defaulting Lender, promptly upon the
request of the Agent or an Issuing Bank, the Borrower shall deliver to the Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Wells Fargo
(the “Cash Collateral Account”).  The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Agent, for the benefit of the Agent, the Issuing Banks and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.21(c).  If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.21 or Sections 2.03, 2.22 or 6.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly (i) following the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 8.07)) or (ii) if
there exists any excess Cash Collateral; provided, however, (x) that Cash
Collateral which the Borrower shall have furnished pursuant to Section 6.02
shall not be released during the continuance of an Event of Default (and
following application as provided in this Section 2.21 may be otherwise applied
in accordance with Section 6.03), and (y) any Lender providing Cash Collateral
and an Issuing Bank, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

SECTION 2.22.  Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 8.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article VI or otherwise, and including any amounts made available to the
Agent by that Defaulting Lender pursuant to Section 8.05), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any

 

39

--------------------------------------------------------------------------------


 

amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuing Bank hereunder; third, if so determined by the Agent or requested by
any Issuing Bank, to be held as Cash Collateral for Fronting Exposure of that
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Credit Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Revolving Credit Advance under this Agreement and to serve as
Cash Collateral for future Fronting Exposure of that Defaulting Lender; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any Issuing Bank against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided that if (A) such payment referred to in this
clause “eighth” is a payment of the principal amount of any Revolving Credit
Advance in respect of which that Defaulting Lender has not fully funded its
appropriate share and (B) such Revolving Credit Advance was made at a time when
the conditions set forth in Section 3.02 were satisfied or waived, or such
Revolving Credit Advance was made pursuant to Section 2.03(c), such payment
shall be applied solely to pay the Revolving Credit Advances of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Credit Advances of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(A) shall be entitled to receive any facility fee pursuant to
Section 2.04(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) aggregate outstanding amount of the
Revolving Credit Advances funded by it and (2) its Ratable Share of the stated
amount of Letters of Credit for which such Defaulting Lender has provided Cash
Collateral pursuant to Section 2.22(a)(ii) (and the Borrower shall (x) be
required to pay to each Issuing Bank the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (y) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (B) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.04(b).

 

(iv)                              Reallocation of Ratable Shares to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit (other than
Secured Letters of Credit) pursuant to Section 2.03, the “Ratable Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists (provided that such reallocation
shall occur when the applicable Default or Event of Default has been cured or
waived); and (B) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of

 

40

--------------------------------------------------------------------------------


 

(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Credit Advances funded by that
Lender.

 

(v)                                 Non-Pro Rata Commitment Reduction.  During
any period in which a Lender is a Defaulting Lender, the Borrower may (in its
discretion) apply all or any portion to be specified by the Borrower of any
optional reduction of unused Commitments under Section 2.06 to the unused
Commitments of any one or more Defaulting Lenders specified by the Borrower
before applying any remaining reduction to all Lenders in the manner otherwise
specified in Section 2.06.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Agent, and the Issuing Banks agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Credit
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Credit Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Ratable Shares (without giving effect to
Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

 

(a)                                 Except as disclosed in the Public Filings,
there shall have occurred no Material Adverse Change since December 31, 2012.

 

(b)                                 The Borrower shall have notified each Lender
and the Agent in writing as to the proposed Effective Date, and the Agent shall
have confirmed to the Borrower in writing that the Effective Date has occurred.

 

(c)                                  The Borrower shall have paid all accrued
fees and expenses of the Agent, the Joint Lead Arrangers, and the Lenders
(including the accrued fees and expenses of counsel to the Agent) that have been
invoiced at least two Business Days prior to the proposed Effective Date.

 

(d)                                 On the Effective Date, the following
statements shall be true and the Agent shall have received for the account of
each Lender a certificate signed by a duly authorized officer of the Borrower,
dated the Effective Date, stating that:

 

(i)                                     The representations and warranties
contained in Section 4.01 are correct on and as of the Effective Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date, and

 

41

--------------------------------------------------------------------------------


 

(ii)                                  No event has occurred and is continuing
that constitutes a Default.

 

(e)                                  The Agent shall have received on or before
the Effective Date the following, each dated such day, in form and substance
satisfactory to the Agent and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:

 

(i)                                     The Revolving Credit Notes to the order
of the Lenders to the extent requested by any Lender pursuant to Section 2.16.

 

(ii)                                  Certified copies of the resolutions of the
Board of Directors of the Borrower approving this Agreement, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement.

 

(iii)                               A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement and the Revolving
Credit Notes and the other documents to be delivered hereunder.

 

(iv)                              One or more favorable opinions of counsel to
the Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

 

(f)                                   The Borrower shall have terminated the
commitments (or such commitments shall have been terminated in accordance with
their terms), and paid in full all Debt, interest, fees and other amounts then
due and payable, under the Three Year Credit Agreement dated as of June 10,
2010, among the Borrower, the lenders and agents parties thereto and Bank of
America, N.A., as administrative agent, and all letters of credit (if any)
issued thereunder shall have been terminated or cancelled and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement the requirement of prior notice under such credit facility
relating to the termination of commitments thereunder.

 

(g)                                  Each of the Agent and the Lenders shall
have received from the Borrower all documentation and other information
requested by the Agent or any Lender (through the Agent) that has been
reasonably requested no less than three Business Days prior to the Effective
Date and is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

 

SECTION 3.02.  Conditions Precedent to Each Revolving Credit
Borrowing, Issuance, Commitment Increase and Extension of the Termination Date. 
The obligation of each Lender to make a Revolving Credit Advance (other than a
Revolving Credit Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Revolving Credit Borrowing, the
obligation of each Issuing Bank to Issue a Letter of Credit, each Commitment
Increase and each extension of the Termination Date pursuant to Section 2.19
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Revolving Credit Borrowing or such Issuance,
such Commitment Increase or the applicable Extension Date the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Letter of Credit Application, request for Commitment
Increase or request for extension of the Termination Date and the acceptance by
the Borrower of the proceeds of such Revolving Credit Borrowing or such Issuance
shall constitute a representation and warranty by the Borrower that on the date
of such Revolving Credit Borrowing, such Issuance, such Commitment Increase or
such extension of the Termination Date such statements are true):

 

(a)                                 the representations and warranties contained
in Section 4.01 (except, in the case

 

42

--------------------------------------------------------------------------------


 

of Revolving Credit Borrowings or Issuances, the representations set forth in
the last sentence of Section 4.01(e) and in Section 4.01(f)) are correct in all
material respects on and as of such date, before and after giving effect to such
Revolving Credit Borrowing, such Issuance, such Commitment Increase or such
extension of the Termination Date and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date;

 

(b)                                 no event has occurred and is continuing, or
would result from such Revolving Credit Borrowing, such Issuance, such
Commitment Increase or such extension of the Termination Date or from the
application of the proceeds therefrom, that constitutes a Default; and

 

(c)                                  the Borrower is in pro forma compliance
with Section 5.03 on and as of such date after giving effect to such Revolving
Credit Borrowing and to the application of proceeds therefrom, such Commitment
Increase or such extension of the Termination Date.

 

SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                 The Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota, (ii) has all corporate powers and authority required to carry on its
business as now conducted and (iii) has all licenses, authorizations, consents
and approvals required to carry on its business as now conducted, except where
the failure to have any such license, authorization, consent or approval could
not reasonably be expected to have a Material Adverse Effect.  Each of the
Borrower and each Significant Subsidiary is duly qualified as a foreign
corporation, licensed and in good standing in each jurisdiction where
qualification or licensing is required by the nature of its business or the
character and location of its property, business or customers, where the failure
to be so qualified, licensed and/or in good standing could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and the Revolving Credit Notes to be delivered by
it, and the consummation of the transactions contemplated hereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not (i) contravene the Borrower’s charter or by-laws,
(ii) violate any law, rule, regulation, order, writ, judgment, decree,
determination or award applicable to the Borrower if such violation could
reasonably be expected to have a Material Adverse Effect or (iii) violate or
constitute a default under any contractual restriction binding on or affecting
the Borrower if such violation or default could reasonably

 

43

--------------------------------------------------------------------------------


 

be expected to have a Material Adverse Effect or subject the Lenders, Agent or
the Joint Lead Arrangers to liability.

 

(c)                                  No authorization or approval, and no notice
to or filing with, any governmental authority or regulatory body or any other
Person is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Revolving Credit Notes to be delivered by it,
except for those that have been duly obtained, taken, given or made and are in
full force and effect and except to the extent the failure to get any such
authorization or approval or give any such notice or make any such filing could
not be reasonably expected to have a Material Adverse Effect.

 

(d)                                 This Agreement has been, and each of the
Revolving Credit Notes to be delivered by it when delivered hereunder will have
been, duly executed and delivered by the Borrower.  This Agreement is, and each
of the Revolving Credit Notes when delivered hereunder will be, the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, (ii) the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) an implied covenant of good faith and fair
dealing.

 

(e)                                  Except as disclosed on Schedule 4.01(e),
(i) the Consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2012, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and
(ii) the Consolidated balance sheet of the Borrower and its Subsidiaries as at
March 31, 2013, which set forth the financial condition of the Borrower and is
Subsidiaries, and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the three months then ended, duly
certified by the chief financial officer or chief accounting officer of the
Borrower, copies of which have been furnished to each Lender, fairly present in
all material respects, subject, in the case of said balance sheet as at
March 31, 2013, and said statements of income and cash flows for the three
months then ended, to year-end audit adjustments and the absence of certain
notes, the Consolidated financial condition of the Borrower and its Subsidiaries
as at such dates and the Consolidated results of the operations of the Borrower
and its Subsidiaries for the periods ended on such dates, all in accordance with
GAAP.  Except as otherwise disclosed in the Public Filings, since December 31,
2012, there has been no Material Adverse Change.

 

(f)                                   There is no pending or, to the knowledge
of the Borrower, threatened action, suit, investigation, litigation or
proceeding, including, without limitation, under any Environmental Law,
affecting the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator that (i) except as disclosed in the Public Filings, could
be reasonably likely to have a Material Adverse Effect, and there shall have
been no additional claim made in respect of any action, suit, investigation,
litigation or proceeding disclosed in the Public Filings that could be
reasonably likely to have a Material Adverse Effect (except if such additional
claim is disclosed in the Public Filings) or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Revolving Credit
Note or the consummation of the transactions contemplated hereby.

 

(g)                                  (i) The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock that would result in or otherwise cause a violation of Regulation U with
respect to any extensions of credit made by a Lender under this Agreement.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower will not use the proceeds of
any Revolving Credit Advance in any manner that would result in or otherwise
cause of violation of Regulation U with respect to any extensions of credit made
by a Lender under this Agreement.

 

(h)                                 The Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

(i)                                     The Borrower and each of its
Subsidiaries is in compliance with all applicable laws, rules, regulations and
orders, including, without limitation, compliance with ERISA, the Patriot Act,
the U.S. Foreign Corrupt Practices Act of 1977 and all Environmental Laws,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  The Borrower and each of its Subsidiaries is in
compliance with the Trading with the Enemy Act and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.  Affirmative Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will:

 

(a)                                 Compliance with Laws, Etc.  Comply, and
cause each of its Subsidiaries to comply, in all material respects, with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, compliance with ERISA and Environmental Laws, except to the
extent that failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Payment of Taxes, Etc.  Pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property that, if unpaid, might by law become a Lien
or charge upon its property and (ii) all lawful claims that, if unpaid, might by
law become a Lien upon its property (other than Permitted Liens); provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge or claim (x) that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained or (y) the non-payment of which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Maintenance of Insurance.  Maintain, and
cause each of its Subsidiaries to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as the Borrower shall from time to time determine, based on its experience
and knowledge of the industry, are of a character usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates; provided, however, that
the Borrower and its Subsidiaries may self-insure to the extent consistent with
prudent business practice.

 

(d)                                 Preservation of Corporate Existence, Etc. 
(i) Preserve and maintain its corporate existence (other than pursuant to any
transaction permitted under Section 5.02(b)), (ii) cause each of its Significant
Subsidiaries to preserve and maintain its corporate existence (other than
pursuant to any merger or consolidation of a Significant Subsidiary with any
other Person) except to the extent that failure

 

45

--------------------------------------------------------------------------------


 

to do so could not reasonably be expected to have a Material Adverse Effect and
(iii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(e)                                  Visitation Rights.  Without limitation of
Section 8.08, at any reasonable time and from time to time during normal
business hours (but, so long as no Default has occurred and is continuing, no
more than once per fiscal year of the Borrower), permit the Agent at the request
of any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants.

 

(f)                                   Keeping of Books.  Except as disclosed on
Schedule 4.01(e), the Borrower will keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets of the Borrower, and reported on a consolidated basis in accordance
with GAAP.

 

(g)                                  Maintenance of Properties, Etc.  Maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, all
of its properties that are used or useful in the conduct of its business in good
working order and condition (ordinary wear and tear excepted) except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 Transactions with Affiliates.  Conduct, and
cause each of its Subsidiaries to conduct, all material transactions otherwise
permitted under this Agreement with any of their Affiliates on terms that are
fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s-length transaction with a Person not
an Affiliate, except for transactions between or among the Borrower and/or its
Subsidiaries.

 

(i)                                     Reporting Requirements.  Furnish to the
Lenders:

 

(i)                                     as soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of the Borrower, the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by the chief financial
officer or chief accounting officer of the Borrower as having been prepared in
accordance with GAAP and certificates of the chief financial officer or chief
accounting officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, after notification of a request
for an amendment as contemplated under Section 1.03, a statement of
reconciliation conforming such financial statements to Fixed GAAP; provided
further that the Borrower shall only be required to provide any such statement
of reconciliation with respect to the initial quarter in which any such change
in GAAP occurs and only if an amendment has not been agreed upon prior to the
date the compliance certificate referred to above is delivered pursuant to this
clause (i);

 

(ii)                                  as soon as available and in any event
within 90 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Borrower and its

 

46

--------------------------------------------------------------------------------


 

Subsidiaries, containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion by KPMG LLP or other independent public
accountants of nationally recognized standing and, in addition, the Borrower
will provide a certificate of its chief financial officer or chief accounting
officer setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, after notification of a request
for an amendment as contemplated under Section 1.03, a statement of
reconciliation conforming such financial statements to Fixed GAAP; provided
further that the Borrower shall only be required to provide any such statement
of reconciliation with respect to the initial quarter in which any such change
in GAAP occurs and only if an amendment has not been agreed upon prior to the
date the compliance certificate referred to above is delivered pursuant to this
clause (ii);

 

(iii)                               as soon as possible and in any event within
five days after any senior officer becomes aware or should have become aware of
the occurrence of each Default continuing on the date of such statement, a
statement of the chief financial officer or chief accounting officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto;

 

(iv)                              promptly after the sending or filing thereof,
copies of all reports and registration statements that the Borrower or any
Subsidiary files with the SEC; and

 

(v)                                 such other information respecting the
Borrower or any of its Subsidiaries as any Lender through the Agent may from
time to time reasonably request.

 

Reports, financial statements and other information required to be delivered by
Borrower pursuant to clauses (i), (ii), (iii), (iv) and (v) of this subsection
(i) shall be deemed to have been delivered on the date on which the Borrower
posts such reports, financial statements or other information on its website on
the Internet at www.travelers.com, at www.sec.gov or at such other website
identified by the Borrower in a notice to the Agent and the Lenders and that is
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of such information to any Lender promptly upon request of
such Lender through the Agent and provided further that the Lenders shall be
deemed to have received such information on the date such information is posted
at the website pursuant to this sentence.

 

(j)                                    Use of Proceeds.  Use the proceeds of any
Revolving Credit Advance for general corporate purposes, including commercial
paper backup, not in contravention of this Agreement or any Revolving Credit
Note.

 

SECTION 5.02.  Negative Covenants.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Create or suffer to exist, or
permit any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired (other
than Unrestricted Margin Stock), other than:

 

(i)                                     Permitted Liens,

 

47

--------------------------------------------------------------------------------


 

(ii)                                  purchase money Liens upon or in any real
property or equipment acquired or held by the Borrower or any Subsidiary in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, however, that no such
Lien shall extend to or cover any properties of any character other than the
real property or equipment being acquired (including the “products” and
“proceeds” thereof, as each such term is defined in the Uniform Commercial Code
of the State of New York), and no such extension, renewal or replacement shall
extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,

 

(iii)                               the Liens described on Schedule
5.02(a) hereto,

 

(iv)                              Liens on property of a Person existing at the
time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary,

 

(v)                                 Liens arising in connection with capital
lease obligations; provided, however, that no such Lien shall extend to or cover
any property or assets other than the property and assets subject to such
capital lease obligations,

 

(vi)                              Liens arising in connection with repurchase
agreements, reverse purchase agreements and other similar agreements for the
purchase, sale or loan of securities, in each case in the ordinary course of
business; provided that no such Lien shall extend to or cover any property or
assets other than the securities subject thereto,

 

(vii)                           Liens on accounts or notes receivable (whether
such accounts or notes receivable constitute accounts, instruments, chattel
paper or general intangibles) and other related assets, and sales or discounts
on the foregoing, arising solely in connection with the securitization thereof
(whether in one transaction or in a series of transactions); provided that no
such Lien shall extend to or cover any property or assets other than the
receivables and related assets subject to such securitization,

 

(viii)                        Liens on Invested Assets pursuant to trust, letter
of credit, pledge or other security arrangements in connection with Reinsurance
Agreements or Primary Policies or the Borrower’s Society of Lloyd’s insurance
program (including syndicate 5000 and any other Lloyd’s syndicate which is
managed by a Subsidiary of the Borrower or for which a Subsidiary of the
Borrower acts as capital provider);

 

(ix)                              other Liens securing Debt and other
obligations in an aggregate principal amount, which, together with, without
duplication, all other Liens permitted by clauses (iv) through (viii) above and
this clause (ix), secures Debt and other obligations in an aggregate principal
amount at the time such Debt or other obligations are incurred not to exceed 15%
of the Net Worth of the Borrower and its Subsidiaries on a consolidated basis as
of the last day of the immediately preceding fiscal period for which financial
statements have been delivered,

 

48

--------------------------------------------------------------------------------


 

(x)                                 the replacement, extension or renewal of any
Lien permitted by clause (iii) or (iv) above upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Debt secured thereby,

 

(xi)                              Liens in favor of the Borrower which secure
the obligation of any Subsidiary to the Borrower, and

 

(xii)                           any Lien on any asset of St. Paul Fire securing
a reimbursement obligation arising from the issuance of a letter of credit for
the account of St. Paul Fire (or one of its Affiliates) in the ordinary course
of business.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, except that
(i) the Borrower may merge or consolidate with or into any other Person so long
as (A) the Borrower is the surviving corporation or, (B) if it is not the
surviving entity, (x) the surviving entity shall have assumed all of the
obligations of the Borrower under this Agreement pursuant to documentation
reasonably satisfactory to the Agent and shall thereafter be deemed to be the
Borrower for all purposes hereunder, (y) immediately following the closing date
of such consolidation or merger, the surviving entity shall have senior
long-term unsecured debt ratings from at least two nationally recognized rating
agencies that are at least equal to the Borrower’s ratings immediately preceding
the closing date of such consolidation or merger, but in any event such rating
shall not be lower than BBB- by S&P or lower than Baa3 by Moody’s, and (z) the
surviving entity shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, and (ii) and the Borrower may convey, transfer, lease or otherwise
dispose of all or substantially all of its assets to any other Person, so long
as (A) such other Person shall have assumed all of the obligations of the
Borrower under this Agreement pursuant to documentation reasonably satisfactory
to the Agent and shall thereafter be deemed to be the Borrower for all purposes
hereunder (B) immediately following the closing date of such consolidation or
merger, the acquiring entity shall have senior long-term unsecured debt ratings
from at least two nationally recognized rating agencies that are at least equal
to the Borrower’s ratings immediately preceding the closing date of such
conveyance, but in any event no such rating shall be lower than BBB- by S&P or
lower than Baa3 by Moody’s, transfer, lease or disposition and (C) the acquiring
entity shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof;
provided that, in all cases, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

 

(c)                                  Accounting Changes.  Make or permit, or
permit any of its Subsidiaries to make or permit, any change in accounting
policies or reporting practices, except as required or permitted by GAAP or
statutory accounting principles.

 

(d)                                 Use of Proceeds.  Use the proceeds of any
Revolving Credit Advance to purchase or carry Margin Stock or to extend credit
to others for the purpose of purchasing or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose, to the extent that such use
of the proceeds would result in or otherwise cause a violation of Regulation U.

 

SECTION 5.03.  Financial Covenant.  So long as any Revolving Credit Advance
shall remain unpaid, any Letter of Credit is outstanding or any Lender shall
have any Commitment hereunder, the Borrower will maintain, as of the end of each
fiscal quarter as calculated in each compliance certificate delivered pursuant
to Section 5.01(i)(i) and (ii), or, in the case of Section 3.02(c), as of the
date of and after giving effect to any Revolving Credit Borrowing and to the
application of proceeds

 

49

--------------------------------------------------------------------------------


 

therefrom, any Commitment Increase or any extension of the Termination Date, an
excess of Consolidated Net Worth over goodwill and other intangible assets of
not less than (i) $15,480,500,000 minus (ii) 70.0% of the aggregate amount of
repurchases of capital stock of the Borrower consummated by the Borrower since
March 31, 2013; provided that the amount subtracted pursuant to this clause
(ii) shall not exceed $1,750,000,000.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Revolving Credit Advance when the same becomes due and payable; or the
Borrower shall fail to pay any interest on any Revolving Credit Advance or, to
the extent any L/C Obligation is not deemed to be converted to a Revolving
Credit Borrowing under the last sentence of Section 2.03(c)(i), any Unreimbursed
Amount or make any other payment of fees or other amounts payable under this
Agreement or any Revolving Credit Note within three Business Days after the same
becomes due and payable; or

 

(b)                                 Any representation or warranty made by the
Borrower (or any of its officers) herein or in any Revolving Credit Note shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i), (h) or
(i)(iii), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed and such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the Agent
or any Lender, provided that it shall not be an Event of Default for a failure
to provide a notice of Default under Section 5.01(i)(iii) with respect to a
Default under clause (ii) of this Section 6.01(c) until the day which is 30 days
after any senior officer becomes aware or should have become aware of the
occurrence of such Default at which time the failure to provide such notice
shall be an Event of Default; or

 

(d)                                 (i) The Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on any Debt that is
outstanding in a principal amount or, in the case of a Hedge Agreement, net
amount, of at least $100,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
(A) after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt and (B) for two Business Days following receipt
by Borrower of notice of such failure to pay when due and payable; or (ii) the
Borrower or any of its Subsidiaries shall fail to observe, perform or comply
with any other agreement or condition relating to any such Debt other than, with
respect to Debt consisting of any Hedge Agreements, termination events or
similar events pursuant to the terms of such Hedge Agreements, and such failure
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure to observe, conform or
comply is to accelerate the maturity of such Debt or declare such Debt due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

 

50

--------------------------------------------------------------------------------


 

(e)                                  The Borrower or any of its Significant
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Significant Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Significant Subsidiaries
shall take any corporate action to authorize any of the actions set forth above
in this Section 6.01(e); or

 

(f)                                   Judgments or orders for the payment of
money in excess of $100,000,000 in the aggregate shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment following a failure of
the Borrower or any of its Subsidiaries to pay the amount of such order and such
proceedings shall remain unstayed for 10 consecutive Business Days or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 6.01(f) if and for so long as (i) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or

 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Borrower (“Continuing Directors”) shall
cease for any reason (other than due to death or disability) to constitute a
majority of the board of directors of the Borrower; provided, however that
individuals (x) appointed by a majority of the remaining members of the board of
directors of the Borrower or (y) nominated for election by a majority of the
remaining members of the board of directors of the Borrower and thereafter
elected as directors by the shareholders of the Borrower, shall constitute
Continuing Directors; or

 

(h)                                 The Borrower or any of its ERISA Affiliates
shall incur, or shall be reasonably likely to incur, liabilities relating to any
Plans as a result of one or more of the following:  (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any of
its ERISA Affiliates from a Multiemployer Plan within the meaning of Part 1 of
Subtitle E of Title IV of ERISA; or (iii) the reorganization (within the meaning
of Section 4241 of ERISA) or the termination of a Multiemployer Plan pursuant to
Section 4041A or 4042 of ERISA, which in the case of clause (i), (ii) and
(iii) individually or in the aggregate would have a Material Adverse Effect; or

 

(i)                                     (i) Any insurance commissioner or any
other state insurance regulatory official shall intervene through legal
proceedings and assume control of any portion of the business of the Borrower or
any Significant Subsidiary, or (ii) any insurance commissioner or any State
insurance

 

51

--------------------------------------------------------------------------------


 

regulatory official shall initiate any legal proceeding not dismissed or stayed
within 90 days, with a view toward intervening, in the control of a portion of
the business of the Borrower or any Significant Subsidiary, which actions in the
foregoing clauses (i) or (ii) could be reasonably expected to result in a
Material Adverse Effect with respect to the Borrower and its Significant
Subsidiaries, taken as a whole; provided that the provisions of clauses (i) and
(ii) shall not include normal regulatory practices, including the review and
approval of rates and forms, market conduct examinations, financial
examinations, and other routine examinations conducted in the ordinary course of
business with respect to the Borrower and its Significant Subsidiaries;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Revolving Credit Advances (other than
Revolving Credit Advances to be made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Revolving Credit Advances, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Revolving Credit Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Revolving Credit
Advances (other than Revolving Credit Advances to be made by an Issuing Bank or
a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters
of Credit shall automatically be terminated and (B) the Revolving Credit
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, require that the
Borrower provide Cash Collateral pursuant to the terms of Section 2.21;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective without further act of the Agent
or any Lender.  If at any time thereafter the Agent determines that the funds
held in the Secured L/C Account and the Cash Collateral Account are less than
the then outstanding amount of all L/C Obligations, then the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds, which
the Agent determines to be free and clear of any right and claim, which
additional funds shall be deposited and held in the Secured L/C Account or the
Cash Collateral Account, as appropriate, an amount equal to the excess of
(a) such then outstanding amount of all L/C Obligations over (b) the total
amount of funds, if any, then held in the Secured L/C Account and the Cash
Collateral Account.

 

SECTION 6.03.  Application of Funds.  After the exercise of remedies provided
for in Sections 6.01 or 6.02 (or after the Revolving Credit Advances have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 6.02), any amounts received on account of the amounts owing
under this Agreement or any Revolving Credit Note shall, subject to the
provisions of Sections 2.03(g), 2.21 and 2.22, be applied by the Agent in the
following order:

 

First, to payment of that portion of the obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and

 

52

--------------------------------------------------------------------------------


 

amounts payable under Article III) payable under this Agreement or other writing
to the Agent in its capacity as such;

 

Second, to payment of that portion of the obligations constituting amounts
payable pursuant to the second sentence of Section 8.04(a) to the Lenders and
the Issuing Banks (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Banks), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Borrowings and
other obligations, ratably among the Lenders and the Issuing Banks in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the obligations constituting unpaid
principal of the Revolving Credit Borrowings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
Fourth held by them;

 

Fifth, to payment of that portion of the obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and amounts payable pursuant to clause Second above) payable under
this Agreement to the Lenders and the Issuing Banks (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Banks and
amounts payable under Section 2.13), ratably among them in proportion to the
respective amounts described in this clause Fifth payable to them;

 

Sixth, to the Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.21;

 

Last, the balance, if any, after all of the obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

Subject to Sections 2.03(c) and 2.22, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  Subject to Section 2.03(g), amounts deposited in the Secured L/C Account
with respect to Secured Letters of Credit shall be applied to satisfy drawings
under such Secured Letters of Credit as the occur.  After the exercise of
remedies provided for in Sections 6.01 or 6.02, if any amount remains on deposit
in the Cash Collateral Account or the Secured L/C Account after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other obligations, if any, in the order set forth above.

 

ARTICLE VII

 

THE AGENT

 

SECTION 7.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Revolving
Credit Notes), the Agent shall not be required to exercise any discretion (other
than such discretion as is delegated to the Agent under the terms of this
Agreement, together with such

 

53

--------------------------------------------------------------------------------


 

powers as are reasonably incidental thereto) or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Agent shall believe in good faith shall be necessary, under the
circumstances), and such instructions shall be binding upon all Lenders and all
holders of Revolving Credit Notes; provided, however, that the Agent shall not
be required to take any action that, in its opinion or in the opinion of counsel
to the Agent, exposes the Agent or its Affiliates and their officers, directors,
employees, agents and advisors to personal liability or that is contrary to this
Agreement or applicable law.  The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.  The provisions of this Article are solely for the benefit of the
Agent, the Lenders, and the Issuing Banks, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.

 

SECTION 7.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
Lender that made any Revolving Credit Advance as the holder of the Debt
resulting therefrom until the Agent receives and accepts an Assumption Agreement
entered into by an Assuming Lender as provided in Section 2.18 or 2.19, as the
case may be, or an Assignment and Assumption entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 8.07;
(ii) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or the existence at any time of any Default or to inspect the property
(including the books and records) of the Borrower; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, this Agreement or any other instrument or document furnished pursuant
hereto; (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by electronic message, Internet website posting, telecopier,
facsimile, or other distribution) believed by it to be genuine and signed or
sent by the proper party or parties and may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon; (viii) shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ix) shall not be deemed to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent by the Borrower, a Lender, or an Issuing Bank; (x) shall not
be responsible for the contents of any certificate, report, or other document
delivered hereunder or in connection herewith; and (xi) shall not be responsible
for the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent; it being understood that in determining compliance with
any condition hereunder to the making of a Revolving Credit Advance or the
Issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Revolving Credit Advance or the Issuance of such
letter of Credit.  The Agent may consult with legal counsel, independent
accountants, and other experts selected by it, as well as the Borrower and its
representatives, and shall not be liable to the Lenders or the Issuing Banks for
any action taken or not taken by it in accordance with the advice of any such
counsel, accountants, or experts.

 

54

--------------------------------------------------------------------------------


 

SECTION 7.03.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Revolving
Credit Note by or through any one or more sub-agents appointed by the Agent. 
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective officers,
directors, employees, agents and advisors.  The exculpatory provisions of this
Article VII shall apply to any such sub-agent and to the respective officers,
directors, employees, agents and advisors of the Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

 

SECTION 7.04.  Rights as a Lender.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower, any of its Subsidiaries and any Person who may
do business with or own securities of the Borrower or any Subsidiary or
Affiliate thereof, all as if such Person were not the Agent and without any duty
to account therefor to the Lenders.  The Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as Agent.

 

SECTION 7.05.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 7.06.  Indemnification.

 

(a)                                 Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower), ratably according to
the respective principal amounts of the Revolving Credit Advances (and any
participations in Letter of Credit) then owed to each of them (or if no
Revolving Credit Advances are at the time outstanding, ratably according to the
respective amounts of their Revolving Credit Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.06
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Each Lender severally agrees to indemnify
the Issuing Banks (to the extent not promptly reimbursed by the Borrower) from
and against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against any such Issuing Bank in any way relating to or arising
out of this Agreement, any Revolving Credit Note, or any action taken or omitted
by such Issuing Bank hereunder or in connection herewith; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Ratable Share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower.

 

(c)                                  The failure of any Lender to reimburse the
Agent or any Issuing Bank promptly upon demand for its Ratable Share of any
amount required to be paid by the Lenders to the Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the Agent
or any Issuing Bank for its Ratable Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or any
Issuing Bank for such other Lender’s Ratable Share of such amount.  Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.06 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Revolving Credit Notes.  Each of the Agent and each
Issuing Bank agrees to return to the Lenders their respective Ratable Shares of
any amounts paid under this Section 7.06 that are subsequently reimbursed by the
Borrower.

 

SECTION 7.07.  Successor Agent.

 

(a)                                 The Agent may resign at any time by giving
written notice thereof to the Lenders, the Issuing Banks, and the Borrower and
may be removed at any time with cause by the Required Lenders.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent, if no Event of Default has occurred and is
continuing, of the Borrower, which consent shall not be unreasonably withheld or
delayed.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000; provided that if
the Agent shall notify the Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Agent shall be
discharged from its duties and obligations hereunder and under any Revolving
Credit Note and (ii) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
and each Issuing Bank directly, until such time as the Required Lenders appoint
a successor Agent as provided for above in this Section.  Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring or retired Agent, and the
retiring or retired Agent shall be discharged from its duties and obligations
under this Agreement (if not already discharged therefrom as provided above in
this Section 7.07(a)).  After any retiring Agent’s resignation or removal
hereunder as Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Agent’s

 

56

--------------------------------------------------------------------------------


 

resignation hereunder and under any Revolving Credit Note, the provisions of
this Article VII and Section 8.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective officers, directors,
employees, agents and advisors in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

(b)                                 Any resignation by the Person then acting as
Agent pursuant to this Section 7.07 shall also constitute, in the sole
discretion of such Person, its resignation as an Issuing Bank with respect to
any Letters of Credit issued after the date of such resignation.  Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the resigning Issuing Bank, (ii) the resigning Issuing Bank shall
be discharged from all of its respective duties and obligations hereunder or
under any Revolving Credit Note, and (iii) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of the resigning Issuing Bank with respect to such Letters of Credit.

 

SECTION 7.08.  Other Agents.  Each Lender hereby acknowledges that no
documentation agent or any other Lender designated as any “Agent” on the cover
page hereof or in the preamble hereto (other than Wells Fargo in its capacity as
Agent) shall have any powers, duties, or responsibilities under this Agreement,
except in its capacity, as applicable, as the Agent, a Lender, or an Issuing
Bank hereunder.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing, signed by the Required Lenders, and the Borrower, and notice of such
amendment or waiver shall be provided to the Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby, do
any of the following:  (a) waive any of the conditions specified in
Section 3.01; (b) extend or increase the Commitments of the Lenders (or
reinstate any Commitment terminated pursuant to Section 6.01), other than
increases of Commitments as provided in Section 2.18 and extensions of
Commitments as provided in Section 2.19; (c) reduce the principal of, or rate of
interest on, any Revolving Credit Advance or (subject to clause (iii) of the
last proviso in this Section 8.01) any fees or other amounts payable hereunder
or under any Revolving Credit Note; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Interest” or “Default Rate” or to waive any obligation of the Borrower to pay
Default Interest or interest or Letter of Credit Fees at the Default Rate;
(d) change Section 6.03 in a manner that would alter the ratable sharing of
payments required thereby; (e) postpone any date fixed by this Agreement or the
Revolving Credit Notes for any payment or mandatory prepayment of principal,
interest, fees, or other amounts due to the Lenders hereunder or under the
Revolving Credit Notes, other than extensions of the Termination Date as
provided in Section 2.19; (f) change the definition of “Required Lenders” or the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder; (g) release any of the collateral in the Secured L/C Account, the
Cash Collateral Account or other collateral pledged pursuant to this Agreement,
other than releases in accordance with the terms hereof; or (h) amend this
Section 8.01; and provided further that (i) no amendment, waiver or consent
shall, unless in writing and signed by the Agent in addition to the Lenders
required above to take

 

57

--------------------------------------------------------------------------------


 

such action, affect the rights or duties of the Agent under this Agreement or
any Revolving Credit Note; (ii) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank adversely affected thereby in addition
to the Lenders required above to take such action, affect the rights or
obligations of such Issuing Bank in its capacity as such under this Agreement;
and (iii) any fee letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

SECTION 8.02.  Notices, Etc.

 

(a)                                 All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier or
facsimile communication) and mailed, emailed, telecopied, facsimiled or
delivered; provided that the foregoing, with respect to electronic
communication, shall not apply to notices to the Borrower, to any Lender or to
any Issuing Bank pursuant to Article II if the Borrower, such Lender or such
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication or (y) as and
to the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), (i) if to the Borrower, to the address, telecopier or facsimile
number, electronic mail address or telephone number specified on Schedule 8.02
or such other address(es) as shall be designated by the Borrower in a written
notice to the Agent, (ii) if to any Lender, to the address, telecopier or
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire, and (iii) if to the Agent or an Issuing Lender, to
the address, telecopier or facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 8.02; or, as to the
Agent, at such other address as shall be designated by such party in a written
notice to the Borrower and the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Agent, provided that materials required to be delivered
pursuant to Section 5.01(i)(i), (ii), (iii), (iv) or (v) shall, at the option of
the Borrower, be delivered to the Agent as specified in Section 5.01 or
8.02(b).  All such notices and other communications shall be deemed to be given
or made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by overnight courier, when signed
for by or on behalf of the relevant party hereto; (B) if delivered by mail, four
(4) Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile, when sent and receipt has been confirmed by telephone; (D) if
delivered by email, upon confirmation of receipt (provided that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient), except that
notices and communications to the Agent pursuant to Article II, III or VII shall
not be effective until received by the Agent; and (E) other than notices
delivered pursuant to Section 5.01, if posted to an Internet or intranet
website, upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (D) of notification that such notice or
communication is available and identifying the website address therefore. 
Delivery by telecopier or other electronic imaging means of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Revolving Credit Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

 

(b)                                 So long as Wells Fargo or any of its
Affiliates is the Agent, materials required to be delivered pursuant to
Section 5.01(i)(i), (ii), (iii), (iv) and (v) may be delivered to the Agent in
an

 

58

--------------------------------------------------------------------------------


 

electronic medium in a format acceptable to the Agent and the Lenders by e-mail
at agencyservices.requests@wellsfargo.com.  The Borrower agrees that the Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Revolving
Credit Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on SyndTrak
or a substantially similar electronic system (the “Platform”).

 

(c)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that if requested by any Lender the Agent shall deliver a
copy of the Communications to such Lender by email, facsimile or telecopier. 
Each Lender agrees (i) to notify the Agent in writing of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Agent or any of its officers,
directors, employees, agents and advisors (collectively, the “Agent Parties”)
have any liability to the Borrower, any Lender, any Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

SECTION 8.03.  No Waiver; Remedies.  No failure by any Lender, any Issuing Bank
or the Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any Revolving
Credit Note, the authority to enforce rights and remedies hereunder and under
any Revolving Credit Note against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Agent in accordance with
Section 6.01 for the benefit of all the Lenders and the Issuing Banks; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under any Revolving Credit Note,

 

59

--------------------------------------------------------------------------------


 

(b) each Issuing Bank from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank, as the case may be) hereunder
and under any Revolving Credit Note, (c) any Lender from exercising setoff
rights in accordance with Section 8.05 (subject to the terms of Section 2.14),
(d) one or more Lenders appointed by the Required Lenders from exercising such
lawful rights and remedies hereunder and under any Revolving Credit Note, as the
Required Lenders may direct, in the event the Agent shall have been directed by
the Required Lenders in writing to exercise such rights and remedies and shall
have refused to do so, or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors; and provided, further, that
if at any time there is no Person acting as Agent hereunder and under any
Revolving Credit Note, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 6.01 and (ii) in addition to
the matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

SECTION 8.04.  Costs; Expenses; and Indemnification.

 

(a)           The Borrower agrees to pay promptly all reasonable and documented
costs and expenses of the Agent in connection with the preparation, syndication,
execution, delivery, administration, modification and amendment of this
Agreement, the Revolving Credit Notes and the other documents to be delivered
hereunder, including, without limitation, the reasonable and documented fees and
expenses of one counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement. 
The Borrower further agrees to pay promptly all costs and expenses of the Agent
and the Lenders, if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Revolving
Credit Notes and the other documents to be delivered hereunder, including,
without limitation, fees and expenses of one counsel for the Agent and the
Lenders (including in connection with the enforcement of rights under this
Section 8.04(a)), unless the Agent and the Lenders have conflicting interests
that cannot reasonably be represented by one counsel, in which case such
expenses shall include the reasonable fees and disbursements of no more than
such number of counsels as are necessary to represent such conflicting
interests).  All references in this clause (a) to fees and expenses shall be
deemed to refer to invoiced and reasonably documented out-of-pocket fees and
expenses.

 

(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their respective Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, penalties, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of counsel
(limited in the case of legal fees and expenses to the reasonable fees and
expenses of one counsel to the Indemnified Parties unless the Indemnified
Parties have conflicting interests that cannot reasonably be represented by one
counsel, in which case such expenses shall include the reasonable fees and
disbursements of no more than such number of counsels as are necessary to
represent such conflicting interests)) incurred by or asserted or awarded
against any Indemnified Party in each case arising out of or in connection with
or by reason of any investigation, litigation or proceeding (or preparation of a
defense in connection therewith) by a third party with respect to the Revolving
Credit Notes, this Agreement, the arrangement or syndication of this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Revolving Credit Advances or Letters of Credit, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (i) such Indemnified Party’s gross negligence or willful misconduct or the
gross negligence or willful misconduct of such Indemnified Party’s controlled
Affiliates or its or their officers, directors or employees or (ii) a material
breach by such Indemnified Party or its controlled Affiliates or officers,
directors or employees of its express obligations under this Agreement.  Each
party hereto agrees

 

60

--------------------------------------------------------------------------------


 

not to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, the Borrower, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Revolving
Credit Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Revolving Credit Advances,
provided that this sentence shall not relieve the Borrower from any of its
obligations hereunder, including, without limitation any of its indemnification
obligations set forth in this Agreement.  All references in this clause (b) to
fees and expenses shall be deemed to refer to invoiced and reasonably documented
out-of-pocket fees and expenses.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Revolving Credit Advance,
as a result of a payment or Conversion pursuant to Section 2.08(d) or (e), 2.10
or 2.12, acceleration of the maturity of the Revolving Credit Notes pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Revolving Credit
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(b), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits,
indirect losses and special or consequential damages), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Revolving Credit Advance.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Revolving Credit
Notes.

 

SECTION 8.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) and (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Agent to declare the Revolving Credit Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and any Revolving
Credit Note held by such Lender which are then due and payable.  Each Lender
agrees promptly to notify the Borrower after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender and its Affiliates
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender and its Affiliates
may have.

 

SECTION 8.06.  Binding Effect; Integration.  This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.  Upon
the effectiveness of this Agreement, the reimbursement and indemnification
obligations of the Borrower in the seventh and eighth paragraphs of the
Commitment Letter and the representations, warranties and

 

61

--------------------------------------------------------------------------------


 

covenants of the Borrower in the sixth paragraph of the Commitment Letter shall
automatically be terminated and be superseded by the applicable provisions of
this Agreement.

 

SECTION 8.07.  Assignments and Participations.

 

(a)           No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 8.07(b), (ii) by way of participation in accordance with
the provisions of Section 8.07(f), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 8.07(h) (and any other
attempted assignment or transfer by any Lender shall be null and void).  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in Section 8.07(f) and, to
the extent expressly contemplated hereby, the respective officers, directors,
employees, agents and advisors of each of the Agent, the Issuing Banks and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Each Lender may and, if demanded by the Borrower in accordance
with Section 2.20, upon at least five Business Days’ notice to such Lender and
the Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, the Revolving Credit Advances owing
to it, its participations in Letters of Credit and the Revolving Credit Note or
Revolving Credit Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Revolving Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, unless the
Borrower and the Agent otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee, (iv) each such assignment made as a result of a demand by
the Borrower in accordance with Section 2.20 shall be arranged by the Borrower
after consultation with the Agent and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower in accordance with Section 2.20 unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Revolving Credit Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, (vi) the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), (vii) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register, an Assignment and Assumption, together with an
Administrative Questionnaire from any assignee that is not a Lender, and any
Revolving Credit Note subject to such assignment and a processing and
recordation fee of $3,500 payable by the assignor or the Eligible Assignee, as
applicable, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender, and (viii) any Lender may, without the approval of the
Borrower and the Agent, assign all or a portion of its rights to any of its
Affiliates.  Upon such execution, delivery, acceptance and recording, from and
after the effective date

 

62

--------------------------------------------------------------------------------


 

specified in each Assignment and Assumption, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Assumption, relinquish its rights (other than
its rights under Section 2.11, 2.14 and 8.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations (other than its obligations under Section 8.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(c)           By executing and delivering an Assignment and Assumption, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Assumption, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender, including providing such documentation as is
required under Section 2.14(f).

 

(d)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Notes subject to such assignment, the Agent
shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

(e)           The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Assumption delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Revolving Credit Advances owing to, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

63

--------------------------------------------------------------------------------


 

(f)            Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Revolving Credit Advances
owing to it and any Revolving Credit Note or Revolving Credit Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Revolving Credit Note for all purposes of this
Agreement, (iv) the Borrower, the Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Revolving Credit Note, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Revolving Credit Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation.

 

(g)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender and the Borrower shall be a named third party
beneficiary under such confidentiality agreement executed by such assignee or
participant or proposed assignee or participant.

 

(h)           Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Revolving
Credit Notes or other obligations under this Agreement (the “Participant
Register”), provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to the Borrower or any other Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Credit Advance or its other obligations
under this Agreement or any Revolving Credit Note) except to the extent that
such disclosure is necessary to establish that the Revolving Credit Advances or
such other obligations are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, and such Lender, Borrower and the Agent shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Revolving
Credit Advances owing to it and any Revolving Credit Note or Revolving Credit
Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board or other central bank having jurisdiction over such
Lender.

 

SECTION 8.08.  Confidentiality.  Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors in connection with the
performance of this Agreement with the Agent or such Lender being responsible
for

 

64

--------------------------------------------------------------------------------


 

compliance by the Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors with the provisions of this
Section 8.08 and, as contemplated by Section 8.07(g), to actual or prospective
assignees and participants, and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, federal or foreign authority or examiner regulating
banks, banking or other financial institutions or self-regulatory body, (d) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder and
(e) with the consent of the Borrower.  The Agent and the Lenders shall use
Confidential Information solely for the purposes contemplated by this Agreement
and shall not use such information for any other purpose, including using such
information in connection with trading in the securities of the Borrower and or
its Affiliates.

 

SECTION 8.09.  Governing Law.  This Agreement and the other L/C Related
Documents and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other L/C Related Document shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules); provided that each Letter of Credit
shall be governed by, and construed in accordance with, the laws or
rules designated in such Letter of Credit or application therefor or, if no such
laws or rules are designated, the International Standby Practices of the
International Chamber of Commerce, as in effect from time to time (the “ISP”),
and, as to matters not governed by the ISP, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 8.11.  Jurisdiction, Etc.

 

(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or federal court of the United States of America sitting in New
York City, Borough of Manhattan, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other L/C Related Document or the transactions contemplated hereby or thereby,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the extent permitted by law, in such federal court.  The
Borrower hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other L/C Related
Document in any New York State or federal court.  Each of the parties hereto
hereby irrevocably

 

65

--------------------------------------------------------------------------------


 

waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

SECTION 8.12.  No Liability of the Issuing Banks.  Subject to the next sentence,
the Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither an Issuing Bank nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.

 

SECTION 8.13.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any Revolving Credit
Note), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Agent, the Joint Lead
Arrangers and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
any Revolving Credit Note; (b) (i) each of the Agent, the Joint Lead Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any
Affiliate thereof and (ii) neither the Agent nor any of the Joint Lead Arrangers
nor any of the Lenders has any obligation to the Borrower or any Affiliate
thereof with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in any Revolving Credit Note; and
(iii) the Agent, the Joint Lead Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Agent nor any of the Joint Lead Arrangers nor any of the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.

 

SECTION 8.14.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any Revolving Credit Note or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and shall terminate
when no Revolving Credit Advance shall remain unpaid, no Letter of Credit is
outstanding and no Lender shall have any Commitment hereunder.

 

SECTION 8.15.  Patriot Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law

 

66

--------------------------------------------------------------------------------


 

October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The Borrower shall, promptly following a request by the Agent
or any Lender, provide all documentation and other information that the Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

SECTION 8.16.  Waiver of Jury Trial.  EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE REVOLVING CREDIT NOTES OR
THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Remainder of page left blank intentionally]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

/s/ Maria Olivo

 

 

Name: Maria Olivo

 

 

Title:   Executive Vice President, Strategic
            Development, and Corporate Treasurer

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Agent, as an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Kimberly Shaffer

 

 

Name: Kimberly Shaffer

 

 

Title:   Managing Director

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Melvin Jackson

 

 

Name: Melvin Jackson

 

 

Title:   Executive Director

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

as a Lender

 

 

 

 

 

 

By:

/s/ Tiffany Burgess

 

 

Name: Tiffany Burgess

 

 

Title:   Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Maureen Maroney

 

 

Name: Maureen Maroney

 

 

Title:   Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as an Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Bonnie S. Wiskowski

 

 

Name: Bonnie S. Wiskowski

 

 

Title:   Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Lawrence Karp

 

 

Name: LAWRENCE KARP

 

 

Title:   MANAGING DIRECTOR

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

 

as a Lender

 

 

 

By:

/s/ Alicia Borys

 

 

Name: Alicia Borys

 

 

Title:   Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Alex Verdone

 

 

Name: Alex Verdone

 

 

Title:   Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title:   Vice President

 

 

 

 

 

 

 

By:

/s/ Mink K. Chu

 

 

Name: Mink K. Chu

 

 

Title:   Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title:   Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title:   Authorized Signatory

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Eric Searls

 

 

Name: Eric Searls

 

 

Title:   Senior Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Adim Offurum

 

 

Name: Adim Offurum

 

 

Title:   Vice President

 

Five Year Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01 — Lender Commitments

 

Lender

 

Revolving Credit
Commitment

 

Letter of Credit
Commitment

 

Wells Fargo Bank, National Association

 

$

110,000,000

 

$

50,000,000

 

JPMorgan Chase Bank, N.A.

 

$

110,000,000

 

—

 

Bank of America, N.A.

 

$

110,000,000

 

—

 

Citibank, N.A.

 

$

110,000,000

 

—

 

U.S. Bank National Association

 

$

110,000,000

 

$

50,000,000

 

HSBC Bank USA, National Association

 

$

70,000,000

 

—

 

Barclays Bank plc

 

$

60,000,000

 

—

 

Credit Suisse AG, Cayman Islands Branch

 

$

60,000,000

 

—

 

Deutsche Bank AG New York Branch

 

$

60,000,000

 

—

 

Goldman Sachs Bank USA

 

$

60,000,000

 

—

 

Morgan Stanley Bank, N.A.

 

$

60,000,000

 

—

 

Branch Banking & Trust Company

 

$

40,000,000

 

—

 

The Bank of New York Mellon

 

$

40,000,000

 

—

 

Total

 

$

1,000,000,000.00

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 4.01(e) — Accounting Matters

 

Comments from the SEC or any other Governmental Authority or third party that
the Borrower may receive from time to time that do not result from material
non-compliance with GAAP, and any other immaterial non-compliance with GAAP.

 

--------------------------------------------------------------------------------


 

Schedule 5.02(a) — Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 8.02 — Notice Information

BORROWER’S OFFICE, AGENT’S OFFICE, AND ISSUING BANK’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

The Travelers Companies, Inc.

485 Lexington Avenue, 8th Floor

New York, NY 10017

Attention: Corporate Treasurer

Fax Number: 917-778-7033

Telephone: 860 277-8330

Email: molivo@travelers.com

 

With a copy to

 

One Tower Square

Hartford, CT 06183

 

AND TO

 

The Travelers Companies, Inc.

485 Lexington Avenue, 8th Floor

New York, NY 10017

Attention: Corporate Secretary

Fax Number: 866-825-3699

Telephone: 917-778-6828

Email: mfurman@travelers.com

 

With a copy to

 

One Tower Square

Hartford, CT 06183

 

AGENT:

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Telephone: (704) 590 2706

Facsimile: (704) 590 2790

E-mail: agencyservices.requests@wellsfargo.com

 

--------------------------------------------------------------------------------


 

ISSUING BANK:

 

Wells Fargo Bank, National Association

One South Broad Street, 8th Floor

MAC: Y1375-080

Philadelphia, Pennsylvania 19107

Attention: Kimberly Shaffer

Telephone:  (267) 321-7033

Facsimile: (267) 321-7101

 

U.S. Bank, National Association

400 City Center

Oshkosh, Wisconsin 54901

Attention: Ann Marie Rogers

Telephone: (920) 237-7370

Facsimile: (920) 237-7993

 

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF

REVOLVING CREDIT NOTE

 

U.S.$                          

Dated:                          , 201  

 

FOR VALUE RECEIVED, the undersigned, THE TRAVELERS COMPANIES, INC., a Minnesota
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) of such Lender the principal
sum of U.S.$[amount of the Lender’s Commitment in figures] or, if less, the
aggregate principal amount of the outstanding and unpaid amount of the Revolving
Credit Advances made by the Lender to the Borrower pursuant to the Five Year
Credit Agreement dated as of June 7, 2013 among the Borrower, the Lender and
certain other lenders parties thereto, Bank of America, N.A., Citibank, N.A.,
JPMorgan Chase Bank, N.A., and U.S. Bank National Association, as syndication
agents, Wells Fargo Securities, LLC, Citigroup Global Markets Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and U.S. Bank
National Association, as joint lead arrangers, and Wells Fargo Bank, National
Association, as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) and outstanding on such date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Wells Fargo Bank, National Association, as Agent, at the Agent’s
Account, in same day funds.  Each Revolving Credit Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

Wells Fargo Bank, National Association, as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1525 West W.T. Harris Blvd.

Mail Code:  D1109-019

Charlotte, NC  28262

Attention:  Syndication Agency Services

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Travelers Companies, Inc., refers to the Five Year Credit
Agreement, dated as of June 7, 2013 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, Bank of
America, N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., and U.S. Bank National
Association, as syndication agents, Wells Fargo Securities, LLC, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and U.S. Bank National Association, as joint lead arrangers,
and Wells Fargo Bank, National Association, as Agent for said Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Revolving Credit Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such Revolving Credit Borrowing (the “Proposed Revolving
Credit Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

The Business Day of the Proposed Revolving Credit Borrowing is
                              , 201 .

 

The Type of Revolving Credit Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].

 

The aggregate amount of the Proposed Revolving Credit Borrowing is
$                              .

 

[(iv)       The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Revolving Credit Borrowing is            month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
Section 4.01(e) and in Section 4.01(f)) are correct in all material respects,
before and after giving effect to the Proposed Revolving Credit Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date;

 

--------------------------------------------------------------------------------


 

no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default; and

 

the Borrower is and will be in pro forma compliance with Section 5.03 of the
Credit Agreement on and as of such date after giving effect to the Proposed
Revolving Credit Borrowing and to the application of the proceeds therefrom.

 

 

Very truly yours,

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Five Year Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Credit Agreement (including, without limitation, the participations in
Letters of Credit held by the Assignor) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

Assignor[s]:

 

 

 

 

--------------------------------------------------------------------------------

(1)           For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)           For bracketed language here and elsewhere in this form relating to
the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)           Select as appropriate.

(4)           Include bracketed language if there are either multiple Assignors
or multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

Assignee[s]:

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

Borrower(s):  The Travelers Companies, Inc.

 

Administrative Agent:  Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

Credit Agreement:  Five Year Credit Agreement dated as of June 7, 2013 among the
Borrower, the Lender and certain other lenders parties thereto, Bank of America,
N.A., Citibank, N.A., JPMorgan Chase Bank, N.A., and U.S. Bank National
Association, as syndication agents, Wells Fargo Securities, LLC, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and U.S. Bank National Association, as joint lead arrangers,
and Wells Fargo Bank, National Association, as Agent for the Lenders.

 

Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount of
Revolving Credit
Commitment for all
Lenders(7)

 

Amount of
Revolving Credit
Commitment
Assigned

 

Percentage
Assigned of
Revolving Credit
Commitment(8)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.          Trade Date:                                       ]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name, Title:

 

--------------------------------------------------------------------------------

(5)           List each Assignor, as appropriate.

(6)           List each Assignee, as appropriate.

(7)           Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

(8)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name, Title:

 

[Consented to and](9) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

 

 

By:

 

 

 

Name, Title:

 

 

 

 

[Consented to:](10)

 

 

 

By:

 

 

 

Name, Title:

 

 

 

By:

 

 

 

Name, Title:

 

 

--------------------------------------------------------------------------------

(9)            To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(10)         To be added only if the consent of the Borrower and/or other
parties (e.g. Issuing Banks) is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

Representations and Warranties.

 

Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other L/C Related
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the L/C Related Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any L/C Related Document
or (iv) the performance or observance by the Borrower, any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any L/C Related Document.

 

Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.07(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 8.07(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(i)(i) and 5.01(i)(ii) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (ii) confirms that it is an Eligible Assignee, and (iii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

4

--------------------------------------------------------------------------------


 

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile, telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF

OPINION(S) OF COUNSEL

FOR THE BORROWER

 

--------------------------------------------------------------------------------


 

June 7, 2013

 

Wells Fargo Bank, N.A., as Administrative
     Agent under the Credit Agreement, as hereinafter
     defined (the “Administrative Agent”)

 

and

 

The Lenders listed on Schedule I hereto

 

Re:                     Five Year Credit Agreement dated as of June 7, 2013 (the
“Credit Agreement”) among The Travelers Companies, Inc., a Minnesota corporation
(the “Company”), the lending institutions identified in the Credit Agreement
(the “Lenders”) and the Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to the Company in connection with the preparation,
execution and delivery of the following documents: (i) the Credit Agreement and
(ii) the Revolving Credit Notes delivered to the Lenders on the date hereof (the
Revolving Credit Notes, together with the Credit Agreement, collectively the
“Credit Documents”).  Unless otherwise indicated, capitalized terms used but not
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement.  This opinion is furnished to you pursuant to
Section 3.01(e)(iv) of the Credit Agreement.

 

We have examined the following:

 

(i)                                     the Credit Agreement, signed by the
Company and by the Administrative Agent and certain of the Lenders; and

 

(ii)                                  the Revolving Credit Notes, signed by the
Company.

 

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents of public
officials and of officers and representatives of the Company, and have made such
other investigations, as we have deemed relevant and necessary in connection
with the opinions hereinafter set forth.  In such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all

 

--------------------------------------------------------------------------------


 

documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies and
the authenticity of the originals of such latter documents.  In addition, we
have relied as to certain matters of fact upon the representations made in the
Credit Documents.

 

Based upon the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that:

 

1.                                      The execution and delivery of the Credit
Agreement by the Company, its borrowings in accordance with the terms of the
Credit Agreement and performance of its payment obligations thereunder will not
result in any violation of, assuming that proceeds of borrowings will be used in
accordance with the terms of the Credit Agreement, any federal or New York
statute or any rule or regulation issued pursuant to any federal or New York
statute.

 

2.                                      Assuming that each of the Credit
Documents is a valid and legally binding obligation of each of the parties
thereto other than the Company and assuming that  (a) the Company is validly
existing and in good standing under the laws of Minnesota, and has duly
authorized, executed and delivered the Credit Documents in accordance with its
organizational documents, (b) execution, delivery and performance by the Company
of the Credit Documents do not violate the laws of the State of Minnesota or any
other applicable laws (excepting the law of the State of New York and the
federal laws of the United States) and (c) execution, delivery and performance
by the Company of the Credit Documents do not constitute a breach of or default
under any agreement or instrument which is binding upon the Company, each Credit
Document constitutes the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

3.                                      Assuming that the Company will comply
with the provisions of the Credit Agreement relating to the use of proceeds, the
execution and delivery of the Credit Agreement by the Company and the making of
the Loans under the Credit Agreement will not violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

 

4.                                      The Company is not an “investment
company” within the meaning of, and subject to regulation under, the Investment
Company Act of 1940, as amended.

 

Our opinion in paragraph 1 above is based on our review of only those statutes,
regulations and rules that, in our experience, are customarily applicable to
transactions of the type contemplated by the Credit Documents.

 

2

--------------------------------------------------------------------------------


 

Our opinion in paragraph 2 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

 

We express no opinion with respect to:

 

(i)                                     the effect of any provision of the
Credit Documents that is intended to permit modification thereof only by means
of an agreement in writing signed by the parties thereto;

 

(ii)                                  the effect of any provision of the Credit
Documents insofar as it provides that any Person purchasing a participation from
a Lender or other Person may exercise set-off or similar rights with respect to
such participation or that any Lender or other Person may exercise set-off or
similar rights other than in accordance with applicable law;

 

(iii)                               the effect of any provision of the Credit
Documents imposing penalties or forfeitures;

 

(iv)                              the enforceability of any provision of the
Credit Documents to the extent that such provision constitutes a waiver of
illegality as a defense to the performance of contract obligations; and

 

(v)                                 the effect of any provision of the Credit
Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution.

 

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State and County of New York, we note the limitations of 28 U.S.C.
Sections 1331 and 1332 on subject matter jurisdiction of the federal courts.  In
connection with the provisions of the Credit Documents that relate to forum
selection (including, without limitation, any waiver of any objection to venue
or any objection that a court is an inconvenient forum), we note that under
NYCPLR Section 510 a New York State court may have discretion to transfer the
place of trial, and under 28 U.S.C. Section 1404(a) a United States district
court has discretion to transfer an action from one federal court to another.

 

3

--------------------------------------------------------------------------------


 

With respect to matters of the laws of the State of Minnesota, we understand
that you are relying on the opinion of Wendy C. Skjerven, Deputy Corporate
Secretary of the Company dated the date hereof.

 

We do not express any opinion herein concerning any law other than the federal
law of the United States and the law of the State of New York.

 

This opinion letter is rendered to you in connection with the above described
transactions.  This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent; provided that this opinion letter
may be furnished to, but may not be relied upon by (i) any person that purchases
an interest or a participation in the Commitments or Loans, (ii) any auditor or
regulatory authority having jurisdiction over a Lender and (iii) any other
person pursuant to court order or judicial process.

 

 

Very truly yours,

 

 

 

 

 

SIMPSON THACHER & BARTLETT LLP

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I

 

THE LENDERS

 

Wells Fargo Bank, National Association

 

JPMorgan Chase Bank, N.A.

 

Bank of America, N.A.

 

Citibank, N.A.

 

U.S. Bank National Association

 

HSBC Bank USA, National Association

 

Barclays Bank plc

 

Credit Suisse AG, Cayman Islands Branch

 

Deutsche Bank AG New York Branch

 

Goldman Sachs Bank USA

 

Morgan Stanley Bank, N.A.

 

Branch Banking & Trust Company

 

The Bank of New York Mellon

 

--------------------------------------------------------------------------------


 

June 7, 2013

 

To each of the Lenders parties
to the Credit Agreement dated
as of June 7, 2013
among The Travelers Companies, Inc.,
and said Lenders and
to Wells Fargo Bank, National Association, as Agent

 

The Travelers Companies, Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Article III of the Five-Year Credit
Agreement, dated as of June     , 2013 (the “Credit Agreement”), among The
Travelers Companies, Inc. (the “Borrower”), the Lenders parties thereto, Wells
Fargo Securities, LLC, Citigroup Global Markets Inc., J.P. Morgan Securities
LLC, Merrill Lynch, Peirce, Fenner & Smith Incorporated and U.S. Bank National
Association, as joint lead arrangers, and Wells Fargo Bank, National
Association, as administrative agent for said Lenders. Terms defined in the
Credit Agreement are used herein as therein defined.

 

I am an attorney licensed to practice law in the State of Minnesota, and I am
also the Deputy Corporate Secretary of the Borrower. I am aware of the
negotiation, execution and delivery of the Credit Agreement.

 

In that connection, I have examined or caused members of the Borrower’s legal
department to examine:

 

(1)                                             The Credit Agreement;

 

(2)                                             The documents furnished by the
Borrower pursuant to Article III of the Credit Agreement;

 

(3)                                             The Amended and Restated
Articles of Incorporation of the Borrower and all amendments thereto (the
“Charter”);

 

(4)                                             The bylaws of the Borrower and
all amendments thereto (the “Bylaws”); and

 

--------------------------------------------------------------------------------


 

(5)                                            A certificate of the Secretary of
State of Minnesota, dated June 3, 2013, attesting to the continued corporate
existence and good standing of the Borrower in that State.

 

I have also examined the originals, or copies certified to my satisfaction, of
such other corporate records of the Borrower, certificates of public officials
and of officers of the Borrower, and agreements, instruments and other
documents, as I have deemed necessary as a basis for the opinions expressed
below. As to questions of fact material to such opinions, I have relied upon
certificates of the Borrower or its officers or of public officials.  I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Initial Lenders and the Agent.

 

My opinions expressed below are limited to the law of the State of Minnesota and
the Federal law of the United States.

 

Based upon, and subject to, the foregoing, I am of the following opinion:

 

1.                                      The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Minnesota.

 

2.                                      The execution, delivery and performance
by the Borrower of the Credit Agreement and the Notes, and the consummation of
the transactions contemplated thereby by the Borrower, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not violate (i) the Charter or the Bylaws or (ii) any law, rule or
regulation applicable to the Borrower if, in the case of (ii), such violation
could reasonably be expected to have a Material Adverse Effect.  The Credit
Agreement has been, and the Notes when executed will be, duly executed and
delivered on behalf of the Borrower.

 

3.                                      To the best of my knowledge, there are
no pending or overtly threatened actions or proceedings against the Borrower
before any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby.

 

 

Very truly yours,

 

 

 

 

 

Wendy C. Skjerven

 

Deputy Corporate Secretary

 

2

--------------------------------------------------------------------------------